1 1767 KA'W lj`Rl-:EWAY, Sul'i‘b: 740
1 HoUsTON, '1`1;xAs 7_7079

(281) 597-8818 - ()1¢1=1€1§

(281) 597-828/1. - FACSIMILE ~'

Office of the Clerk

Texas Court of Crimina| Appea|s
P.O. Box 12308

Austin, Texas 78711

 

’ 1’AU1'C11)0\1:Y -
ClAY S_. CC)NRAD
l RICHARD l.. SizNAs/\C
CARBEH‘ “'I`RF.Y” 1)1111()N III,
Ol7’7~ _
oF'BIRTH: 471/ft y 7/1 /793

PLACE oF CoNFINEMENT= /'1'-/+~ /OFF/ €60 1/ /1/17; T@,,~)/U€§§ee,. d@€¢m Yj 7:1/

Ti)CJ-CID NUMBER: M sri) NUMBER;

(1)

(2)

(3)

(4)

 

RECEll,/ED ' 6

     

This application concerns (check all that apply):

§ aconviction l:l parole q . Q

       

l`_`| a sentence l:l mandatory supervision ' , k
,\‘_ pa
U'\§t...~“vo;' Ug@xk
l:l time credit l:l out-of-time appeal or petitio for

discretionary review

What district court entered the judgment of the conviction you Want relief from?
(lnclude the court number and county )

345 rla D/,§T)z)z~i' c 7’-/, 7_/41'1/2/1)07' d?@v/i/?'T/,'f’A/'

What was the case number in the trial court?

/Z 66€§`3

What Was the name of the trial judge?

jew » 5 év/qu g /1££ 1119/1677

 

Effective: January l, 2014 l \

(5)

(6)

_ (7)

(8)

(9)

(10)

Were you represented by counsel? If yes, provide the attorney's namer

l/€S. 415/1 mMLL@»/il. Gc‘w/§ A/ MCGJ/A)T?T/
11£ ira/ears

What was the date that the judgment was entered?

/)7/11 /J, Q£/ 3

For what offense were you convicted and what was the sentence?.

MAJ)+T€J QDB£€/Lr u//D€/H)zy wensz

If you were sentenced on more than one count of an indictment in the same court at
the same time, what counts were you convicted of and what was the sentence in each

y//i

 

What was the plea you entered? (Check one.)

l:l guilty-open plea l:l guilty-plea bargain
E`~ not guilty 1:| nolo contendere/no contest

If you entered different pleas to counts in a multi-count indictment, please explain:

 

 

What kind of trial did you have?

l:l no jury 1:1 jury for guilt and punishment
IX jury for guilt, judge for punishment

(11)

(12)

(13)

(14)

Did you testify at trial? If yes, at what phase of the trial did you testify?

va

Did you appeal from the judgment of conviction?

|;.yes 13 no

If you did appeal, answer the following questions:
(A) What court of appeals did you appeal to? §§ "377 77 915 r'? /[T

(B) What was the case number? 0 Z ’/ 3 ”' o 6 2 0 ° ' C ll

(C) Were you represented by counsel on appeal? If yes, provide the attorney's
name:

l 1 § 14 ` /W anew
(D) What was the decision and the date of the decision? 14 FF/A/) ‘T\/ "' 5 -§/ 20 l y
Did you file a petition for discretionary review in the Court of Criminal Appeals?
E"yes El no
If you did file a petition for discretionary review, answer the following questions:
(A) What was the case number? P D _0 66? ` / L/ n
(B) What was the decision and the date of the decision? /2 € F‘)} 601 / p‘ 7_' [J/ Z@/ L/

Have you previously filed an application for a writ of habeas corpus under Article
11.07 of the Texas Code of Criminal Procedure challenging this conviction?

l:l yes ELno
If you answered yes, answer the following questions:

(A) What was the Court of Criminal Appeals’ writ number?

(15)

(16)

(B) What was the decision and the date of the decision?

 

(C) Please identify the reason that the current claims were not presented and could
not have been presented on your previous application.

 

 

 

 

Do you currently have any petition or appeal pending in any other state or federal
court?

|:1 yes 'ELno

If you answered yes, please provide the name of the court and the case number:

 

If you are presenting a claim for time credit, have you exhausted your
administrative remedies by presenting your claim to the time credit resolution
system of the Texas Department of Criminal Justice? (This requirement applies to
any final felony conviction, including state jail felonies)

E yes E"no
If you answered yes, answer the following questions:
(A) What date did you present the claim? y /H_

(B) Did you receive a decision and, if yes, what was the date of the decision?

 

If you answered no, please explain why you have not submitted your claim:

Tl,/r‘r 15 par -1-1\€/ 15b/13 Heze~

(17)

 

 

 

 

 

Beginning on page 6, state concisely every legal ground for your claim that you are
being unlawfully restrained, and then briefly summarize the facts supporting each
ground. You must present each ground on the form application and a brief
summary of the facts. If your grounds and brief summary of the facts have not been
presented on the form application, the Court will not consider your grounds.

If you have more than four grounds, use pages 14 and 15 of the form, which you
may copy as many times as needed to give you a separate page for each ground, with
each ground numbered in sequence. The recitation of the facts supporting each
ground must be no longer than the two pages provided for the ground in the form.

You may include with the form a memorandum of law if you want to present legal
authorities, but the Court will not considergrounds for relief set out in a
memorandum of law that were not raised on the form. The citations and argument
must be in a memorandum that complies with Texas Rule of Appellate Procedure 73
and does not exceed 15,000 words if computer-generated or 50 pages if not. If you
are challenging the validity of your conviction, please include a summary of the facts
pertaining to your offense and trial in your memorandum.

GROUND ONE:
111/ c rra-r1 d e /t§§ /;r)izi/ce /») flee

13 /4¢€,4/411) P/wee%

FACTS SUPPORTING GROUND ONE:

fl£ Ar'i',iflil,@l /’l€/¢IN/%\/Dum

 

 

 

 

 

 

 

 

 

 

 

 

GROUND TWO: .
//UeF F€¢~rme /Fre§//TAN 65 /Fn* 717 1/1¢ '

jfk/wee 1-0 Pa/m~ 01/'1' FLA’L/// //1/ fame/rci

FAcrs sUPPoRTrNG GROUND Two=
§/€ /A'T'l')‘liiepl Mewaz>)qwodev

 

 

 

 

 

 

 

 

 

 

 

 

GROUND THREE:

s minima Jz. ln,.._ is Méa[§oa

Cor\ odu~é/i:wr\$ }Q+»JQ»€H. C/w$ ~l€$'l'\::~] Gv\¢(ug‘;:?_:i

FACTS SUPPORTING GROUND THREE:

gee r1 -lle/i_a
MPMQV’\JALW\./

 

 

 

 

 

 

 

 

 

 

 

 

10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ll

GROUND FOUR:

 

,/1` dam assigfanaa_,»§e;CMEMOO'JWO

MEMORANDUM OF LAW ON

APPLICATION FOR POSTCONVICTION

WRIT OF HABEAS CORPUS

PURSUANT TO ARTICLE 11.072

OF THE TEXAS CODE OF CRIMINAL PROCEDURE

To the Honorable Judges of the Texas Court of Criminal Appeals:

COMES NOW Davon Paul Barrett, Applicant, by and through his Attorney
of Record, Clay S. Conrad, Petitioner, to petition this Honorable Court to grant a
Writ of Habeas Corpus pursuant to Art. 11.07 et seq. of the Texas Code of Criminal
Procedure, seeking that the conviction and judgment against him be vacated, and in
support shows the following:
I.
STATEMENT OF FACTS

Applicant is presently being illegally and unconstitutionally confined and
restrained of his liberty under color of a judgment and sentence against him from the
396th District Court, Tarrant County, Texas, Judge George Gallagher, Presiding.
Applicant is currently serving a sixty (60) year sentence at the H.H. Coffield Unit in
Tennessee Colony, Texas.

Applicant was convicted following a jury trial of Aggravated Robbery with a
Deadly Weapon on May l, 2014 in Cause No. 1266858D, Tarrant County, Texas.

l

The Applicant was sentenced by Judge Gallagher to sixty (60) years in the custody
of the Texas Department of Criminal Justice on May 1, 2015.

Applicant filed a direct appeal in the 2nd Court of Appeals, Cause No. 02-13-
00200-CR, which was decided against him in an unpublished opinion on June 5,
2014. He then filed a Petition for Discretionary Review before the Texas Court of
Criminal Appeals, which was refused October 1, 2014 in Cause No. PD-0869-14.
The mandate on this direct appeal issued November 10, 2014. This petition follows.

II.
JURISDICTIONAL STATEMENT

Jurisdiction is invoked pursuant tothe provisions of Article 11.01, et seq., of
the Texas Code of Criminal Procedure. Applicant is unlawfully and
unconstitutionally confined and restrained of his liberty in violation of Article I,
Section 10 of the Texas Constitution and the Fif`th, Sixth, and Fourteenth
Amendrnents to the United States Constitution. A copy of the relevant exhibits are
hereto attached and incorporated by reference the same as if copied in full and set

forth at length herein.

III.
GROUNDS FOR RELIEF
This restraint is unlawful because:

(l)Counsel Al Lazarus rendered ineffective assistance in that he failed to investigate
the law and the facts and advise Applicant as to the advisability of taking a plea
agreement prior to the expiration of the agreement, thus depriving Applicant of

2

the ability to make an informed decision concerning the 10 year plea agreement
offered by the State.

(2) Counsel Glynis A. McGinty rendered ineffective assistance in that she failed to
investigate the law and the facts and advise Applicant as to the advisability of
taking a plea agreement prior to the expiration of the agreement, thus depriving
Applicant of the ability to make an informed decision concerning the 10 year plea
agreement that had been offered by the State.

(3)C0unsel Glynis A. McGinty rendered ineffective assistance in that she failed to
note and argue before the jury the contradictions between the videotape of the
alleged crime and the complaining witness’ initial report of the crime and her trial
testimony, when the videotape revealed no firearm in the possession of Applicant
nor Applicant coming Within close proximity of the complainant to have held a
firearm to her head, as she initially reported, nor to have held a firearm to her side
as she testified at trial.

(4) Counsel rendered ineffective assistance by failing to note and argue that the
aggravated robbery the State ultimately charged Was unsupported by the police
investigation, and Counsel failed to interview and subpoena Witnesses to
support such defense at trial.

IV.
ARGUMENT AND AUTHORITIES
Ground One:

Counsel Lazarus rendered ineffective assistance in
that he failed to investigate the law and the facts -and
advise Applicant as to the advisability of taking a
plea bargain agreement prior to the expiration of the
agreement, thus depriving Applicant of the ability to

make an informed decision concerning the 10 year
plea agreement that had been offered by the State,
Ground Two:

Counsel McGinty rendered ineffective assistance in
that she failed to investigate the law and the facts and
advise Applicant as to the advisability of taking a
plea bargain agreement prior to the expiration of the
agreement, thus depriving Applicant of the ability to

make an informed decision concerning the 10 year
plea agreement that had been offered by the State.

A. Ground One: Ineffective Assistance of Counsel Rendered During Plea
Negotiations by Counsel Lazarus.

Prior to the trial of this case, offers of ten years’ incarceration were
made Counsel, not once, but twice. The first offer was made to counsel, ten
years’ incarceration, and the initial offer was held open until such time as
Applicant was indicted. Counsel was appointed to represent Applicant on
January 23, 2012. C.R. 12. The initial plea offer by the State of ten years’
incarceration was made at the consultation hearing on February 3, 2012. See
“Consultation Setting Plea Offer Acknowledgement, attached hereto and
incorporated herein for all purposes, as Well as, Affidavit of Davon Paul
Barrett, likewise attached hereto and incorporated herein for all purposes. The

indictment Was returned two weeks later on February 17, 2012. (Attached).

4

In that two week period Counsel failed in his duty to conduct an independent
investigation into the law and facts of the case. That two week period was
critical in that the ten year offer was only good, per Counsel’s agreement with
the State, up to indictment Applicant was in custody during this two week
period, and Counsel failed to communicate with Applicant. During that two
Week period, it appears Counsel did nothing. It is beyond cavil that he did not
visit Applicant in jail to speak with Applicant about the plea offer. Nor did he
request additional time from the Tarrant County District Attorney’s Office
4 prior to seeking an indictment So that he could complete discovery and confer
with Applicant. He simply let the offer lapse without action, and by doing so

deprived Applicant of any opportunity to accept the outstanding ten year plea

offer.

B. Ground Two: Ineffective Assistance during Plea Negotiations by Counsel
McGinty

The State again made a ten year offer, prior to the case going to trial, on July
30, 2012. (Attached). This offer was made at the Status Conference. The State held

that offer open for only one day. At that time, Counsel McGinty was Applicant’s

trial counsel. Icz’.l In light of the State’s overwhelming case and the prior bad acts the
State had noticed and intended to introduce at trial, Counsel had a duty to act with
some urgency and advise Applicant concerning the merits of the ten year plea offer.
In spite of this, Counsel did not discuss the advisability of accepting this offer with
Applicant. In fact, Counsel failed to apprise Applicant that the ten year offer was
available. It was not until it was too late for the offer to be accepted that Applicant

learned of it.

C. Harm Analysis

Prejudice is empirical. Applicant has sworn that if either Counsel had
discussed with him the advisability of either of these plea offers, along with the risks
of going to trial, he would have taken the offer. See Affidavit of Davon Paul Barrett,
(Attached). Because both offers expired without his attorneys discussing them with
him, he was deprived of the opportunity to accept them. See Affidavit of Davon Paul
Barrett. (Attached). As Applicant received a sixty (60) year sentence following trial,
the harm of being denied the opportunity to seriously consider and accept these plea

offers is beyond serious debate. It is beyond cavil that an additional fifty (50) years

 

‘ While the record clearly shows that Ms. McGinty took over representation of the Applicant, the record does not
show a Motion for Substitution. It is unclear from the record exactly when she took over the case.

6

of incarceration cannot sensibly be deemed “not prejudicial”. The SupremeCourt
has declared that where sentencing is concerned even a single extra day in prison
attributable to defense counsel’s ineffectiveness is prejudicial. United States vs.
Glover, 531 U.S. 198 (2001). A ten year sentence, which Applicant Should have been
strongly advised to accept, and which Applicant would have accepted, Was
cavalierly left to expire on two occasions. Prejudice to Applicant is empirical under
these facts. See Ex parte Wilson, 724 S.W.2d 72, 74 (Tex. Crim. App. 1987).

But both Counsels’ ineffectiveness did not end with their collective
unreasonable procrastination. Both Counsel failed to note that Applicant was, for all
intents and purposes, predisposed to accept the plea agreement offered by the State.
In the prior bad acts noticed by the State there is a collection of incidents in which
bad acts Were alleged, leading to a collection of arrests, followed by a collection of
prosecutions by the same prosecution team heading the instant prosecution of
Applicant. In each and every, all and singular, the prior bad acts that led to the arrest
of Applicant that resulted in prosecutions being pursued Applicant pleaded GUILTY
each and every time! Not once, in the prior bad acts alleged by the State, did this
Applicant fail to waive his right to trial and plead guilty. Given the voluminous
record of prior bad acts noticed by the State it would have been professionally

reasonable for either Counsel to simply realize this case could be resolved With a

7

plea of guilty unless something defensible could be revealed in either Counsels’
independent investigation of the facts of the case. As nothing was revealed by either
Counsel, both Counsel rendered ineffective assistance in failing to note that
Applicant was predisposed to waive trial and enter a plea of guilty immediately after
either of the two ten year prison sentence offers were made by the State. Given-this
reality, Counsels’ procrastination in resolving this case via plea of guilty and ten

year sentence accepted is everrnore unreasonable

D. _A Lawyer’s Duty Concerning Plea Bargains

The Sixth Amendment, applicable to the States through the Fourteenth
Amendment, provides that the accused shall have the assistance of counsel in all
criminal prosecutions. The right to counsel so guaranteed is the right to effective
assistance of counsel. See Strickland v. Washington, 466 U.S. 668, 686, 104 S. Ct.
2052, 80 L. Ed. 2d 674 (1984). The Sixth Amendment requires that the accused
receive effective assistance of counsel at all critical stages of litigation. United States
v. Crom`c, 466 U.S. 648, 659 (1984).

The negotiation and consideration of plea offers have been deemed critical
stages of trial. “The negotiation of a plea bargain is a critical phase of litigation for

purposes of the Sixth Amendment right to effective assistance of counsel.” Paa’illa

8

v. Kentucky, 559 U.S. 356, 373 (2010). A defense attorney has an obligation to fully
advise his client of the terms and desirability of plea offers extended by the State. lt
is well established that a criminal defendant is entitled to effective assistance of
counsel during the plea bargaining process. Ex parte Wilson, 724 S.W.2d 72, 73
(Tex.Crim.App. 1987). All plea bargain offers must be communicated promptly to
the accused. Ia’. at 74. In Wilson, the Court of Criminal Appeals determined that
counsel’s failure to inform his client of a plea offer by the State fell below the
objective standard of reasonableness which caused prejudice against the defendant
and was, therefore, ineffective assistance of counsel.

To provide effective assistance concerning plea matters, “counsel has a duty
to render his best judgment to his client about what plea to enter, and that judgment
should be informed by an adequate and independent investigation of the facts of the
case.” Ex parte Reea’y, 282 S.W.3d 492, 500 (Tex. Crim. App. 2009). Counsel has
an absolute duty "to conduct a prompt investigation of the circumstances of the case
and to explore all avenues likely to lead to facts relevant to the merits of the case."
Ex parte Brz`ggs, 187 S.W.3d 458, 467 (Tex. Crim. App. 2005). “Applicant was
entitled to rely upon her counsel "to make an independent examination of the facts,
circumstances, pleadings and laws involved and then to offer his informed opinion

as to what plea should be entered" based upon an informed investigation of the

9

facts. . .” Ia’. at 469, citing to Von Moltke v. Gillies, 332 U.S. 708, 721, 68 S. Ct. 316,
92 L. Ed. 309 (1948) and McMann v. Richam’son, 397 U.S. 759, 769-70, 90 S. Ct.
1441, 25 L. Ed. 2d 763 (1970)(defense counsel must make his judgment as to the
weight of the state's case and share his predictions with the defendant even though
the predictions are necessarily uncertain). b

Counsel Lazarus had a two week period of time to investigate the case and
discuss the plea offer with Applicant. He failed. Applicant was prejudiced -

Counsel McGinty had a shorter period of time - one day. But even the “one
day” is deceiving with respect to the issues presented herein. As Counsel admitted
in her final day of trial voir dire examination of Applicant relative to his waiving his
right to testify, Counsel had represented Applicant for “. .. almost a year ...”.
However, it does not appear she ever discussed with Applicant the fact that the offer
had been made, much less took the time to inform him of the evidence she was then
aware of that would “lead to facts relevant to the merits of the case.” Reedy, supra
The reset form containing notes of the offer was never signed by Applicant so there
is no empirical evidence he was aware the offer was open. Applicant never had a
meaningful and informed opportunity to consider either plea offer. Additionally,
Counsel McGinty signed a reset form for TRIAL. It must be presumed that When

she did this she had conducted here independent investigation, that she was aware

10

of the overwhelming evidence of guilt, of the prior bad acts of Applicant that were
admissible at trial, and even of the reality that Applicant had pleaded guilty each and
every opportunity he had to do so. Given these facts it seems that a professional
attorney rendering reasonably effective assistance would have discussed the ten year
plea offer sometime inside the 24 hour window allowed by the State to accept the
plea offer.

The United States Supreme Court has noted:

“The reality is that plea bargains have become so central to the administration
of the criminal justice system that defense counsel have responsibilities in the
plea bargain process, responsibilities that must be met to render the adequate
assistance of counsel that the Sixth Amendment requires in the criminal
process at critical stages. Because ours "is for the most part a system of pleas,
not a system of trials," it is insufficient simply to point to the guarantee of a
fair trial as a backstop that inoculates any errors in the pretrial process. "To a
large extent . . . horse trading [between prosecutor and defense counsel]
determines who goes to jail and for how long. That is what plea bargaining is.
lt is not some adjunct to the criminal justice system; it is the criminal justice
system."... In today's criminal justice system, therefore, the negotiation of a
plea bargain, rather than the unfolding of a trial, is almost always the critical
point for a defendant.”

Missouri v. Frye, 132 S. Ct. 1399, 1407 (2012)(citations omitted). Frye
unambiguously held “defense counsel has the duty to communicate formal offers
from the prosecution to accept a plea on terms and conditions that may be favorable

to the accused. .. When defense counsel allowed the offer to expire without advising

11

the defendant or allowing him to consider it, defense counsel did not render the
effective assistance the Constitution requires.” Id. at 1408.

That case could not be more directly on point. Galin Frye was charged With
his fourth offense of driving with a revoked license, a felony carrying a maximum
sentence of four years. The State made two time-limited offers: 1) a 3-year sentence
to the felony charge, no recommendation regarding probation but a recommendation
that Frye serve 10 days in jail, or 2) to reduce the charge to a misdemeanor and
recommend a 90-day sentence. Frye's attorney did not inform Frye of the offers, and
they expired without Frye having had an opportunity to consider them. That is
remarkably similar to the case herein, in which the State twice made ten-year offers,
neither of which were investigated nor discussed with Applicant prior to their
expiration.

The Frye Court continued, saying that:

“In order to complete a showing of Strz'ckland prejudice, defendants who have

shown a reasonable probability they would have accepted the earlier plea offer

must also show that, if the prosecution had the discretion to cancel it or if the
trial court had the discretion to refuse to accept it, there is a reasonable
probability neither the prosecution nor the trial court would have prevented
the offer from being accepted or implemented It can be assumed that in
most jurisdictions prosecutors and judges are familiar with the boundaries of
acceptable plea bargains and sentences. So in most instances it should not be
difficult to make an objective assessment as to whether or not a particular fact

or intervening circumstance would suffice, in the normal course, to cause
prosecutorial withdrawal or judicial nonapproval of a plea bargain. The

12

determination that there is or is not a reasonable probability that the outcome
of the proceeding would have been different absent counsel’s errors can be
conducted within that framework.”

Id. at 1410. The instant case involved a veteran prosecutor who well knew
what agreements Would have been accepted by the judge she was practicing before.
Moreover, it is unrefuted that she was operating in good faith, and would not have
revoked avplea offer absent the sort of material intervening circumstances that were
not present herein. The best evidence of the fact that the offer would not be revoked
is that the State left the offer open for a day prior to trial The obvious conclusion
from these objective facts is that the State did not, and would not have, Withdrawn
the offer, and the trial court would have accepted it.

Without an informed opportunity to consider these plea offers, with the
benefit of reasonable efforts by counsel to investigate the merits of the offers and
advise their client, the Applicant was denied effective assistance of counsel. As a
consequence? he is serving a sentence six (6) times what he would be serving, had
he been advised properly by attorneys who had made the effort to conduct the basic

discovery that the law requires.

Ground Three: n

13

Counsel McGinty rendered ineffective assistance in that
she failed to note and argue for the jury the contradictions
between the videotape of the alleged crime and the
complaining Witness’ initial report of the incident as
against her testimony at trial, when the videotape revealed
no firearm in the possession of Applicant nor Applicant
ever coming in close proximity to the complaining witness
to have held a “gun” to her head, as initially reported, nor
to have shoved a “gun” in her side as she testified at trial.
A. Introduction
During the trial of this case, a videotape showing the interaction between the
Applicant and the complaining Witness was introduced as State’s Exhibit 6. That
videotape showed that the Applicant, at no point, had a firearm in his possession
Furthermore, even though the complaining witness initially reported that the
suspect had held a gun to her head, (See Attached 911 report), and even though
she testified that the suspect held a gun to her side. The State’s own evidence, the
7-11 surveillance video, reveals that Applicant never came within close
proximity to the complaining witness to commit either act, either hold a firearm

to her head, or to hold a firearm to her side, in the course of committing theft

from a person.

B. Argument.

14

Counsel McGinty failed in two regards. First, she failed to note and argue the
7-11 surveillance video evidence, State’s Ex. 6, as evidence supporting a lesser
included offense, of theft from a person, or for simple robbery. The indictment
charged the commission of the crime with the use of a deadly weapon, and the 7-
11 surveillance evidence was actually exculpatory evidence that Applicant never
possessed a firearm, nor used a firearrn, in the commission of any crime. At a
bare and forgiving minimum, if Counsel was willing to proceed to trial without
discussing the ten year plea offer with Applicant in the 24 hours prior to trial, she
must be held accountable for noting and arguing that the aggravating element of
this crime was not proven by the State’s own evidence.

Second, Counsel McGinty never used this 7-11 videotape to impeach the
complaining witness. Both the initial report to police, that the actor held a gun
to her head, and the trial testimony, that the actor held the gun to her side, are
disputed by the State’s surveillance video evidence. In fact, the disparities
between the video and the testimony was mentioned in closing, but Counsel
failed to effectively confront the complaining witness on cross-examination
regarding the inconsistencies in her testimony and the 7-11 surveillance video

evidence.

15

Third, it is clear from Counsel’s closing that she failed to note and argue the
relevance of the 7-11 surveillance video evidence. Though Counsel made an oral
motion for directed verdict of acquittal prior to beginning her closing,
(R.Vol.Tr.Vol.V,p.5), it appears Counsel was unaware of the relevance of the
surveillance video evidence, altogether. Counsel did ask the jury to consider the
video tape, but she demonstrated not an inkling of understanding of the relevance
of the evidence. Counsel stated: “...Look at the video. Compare it with her
testimony, That’s impossible Didn’t happen like that. Couldn’t have. You’re
' looking at it. There wasn’t enough time. (R.Vol.Tr., Vol.V., pp.14-15). The
relevance of this video tape evidence is NOT to establish a time line for the
commission of the crime, rather, it establishes Applicant never possessed a
firearm, never held a firearm to the Complainant’s head or person, and in the end,
it is THE EVIDENCE supporting Counsel’s claim on her oral motion for directed
verdict of acquittal, supra., that the State had failed to prove beyond a reasonable
doubt and as counsel put it: “. .. they failed to commit an aggravated robbery
in this matter ...”. ID., (R.Vol.Tr.Vol.V., p. 5).

There is far more than a reasonable probability that, had trial counsel noted
the real relevance of the surveillance video exculpatory evidence, and if Counsel

had argued the real relevance of this evidence to the jury, or even confronted the

16

Complainant with the contradictions between her initial report and her testimony
at trial with that evidence, the outcome of the jury’s verdict Would have differed,
and Applicant would not have been convicted of aggravated robbery. The jury
would have been confronted with the reality that the evidence, taken as a whole,
was that Applicant, if he committed any crime at all, did NOT commit an
aggravated robbery because the evidence showed he never possessed a firearm,
at all.

The 7-11 surveillance video evidence,. likewise, was not challenged as being
the best evidence of what occurred that day. In fact, the State introduced other
surveillance video evidence from the E-Z Mart, Where Applicant was arrested7
because it was that evidence that connected Applicant to the Complainant’s
purse, found in a garbage can, after the dark hooded sweater wearing suspect was
seen on video putting something in a trash can, where the Complainant’s purse
was found by officers. That was competent evidence, not because Applicant says
so, but because it was offered into evidence by the State and admitted without
objection. Likewise, the 7-11 surveillance video evidence held the same
relevance.

Counsel has a constitutional obligation to prepare, and it is presumed by the

Supreme Court that counsel does prepare for trial, but that presumption is a

17

rebuttable one. ID. Stricklana’, supra. at 466 U.S. at 687-91; SEE ALSO:
KIMMEL]\/[AN v MORRISON, 477 US` 365, 375 (1986). Merely being aware of
the existence of the 7-11 surveillance video evidence did not constitute
preparation Preparation included understanding the relevance of the evidence,
which Counsel failed to do. lt would be one thing if the video evidence was
meaningless, but it was not. lt was relevant to the State’s case, and in the end, it
was relevant to the very argument Counsel offered on her oral motion for directed
verdict that the State had failed to prove every element of an aggravated robbery
beyond a reasonable doubt. There can hardly be a more definitive example of a
lawyer’s failings resulting in ineffective assistance, to the prejudice of the
defendant. Counsel not only failed to resolve this case with a plea bargained
sentence fifty years less than the sentence ultimately imposed,'but when Counsel
proceeded to trial she did so without an inkling of the relevance of exculpatory
evidence made available to her, not through her own investigation, but from the
office of the prosecutors. The State met its obligation to produce exculpatory
evidence. The failing was upon Counsel, and Counsel alone, when she failed in
her obligation to note and argue the relevance of that very evidence. That Counsel
rendered ineffective assistance under these facts and circumstances is clear,

unequivocal.

18

Ground Four.
Counsel rendered ineffective assistance by failing
to note and argue that the aggravated robbery the State
ultimately charged was unsupported by a the police

investigation, and Counsel failed to interview and
subpoena witnesses in support of such defense.

A. lntroduction.

Again, Counsel McGinty failed in two respects. The first indicates Counsel’s
failure to properly investigate and apply the results of that investigation to the task
of providing an effective defense. The second indicates Counsel’s failure to properly
prepare for trial by compelling the attendance of relevant witnesses, albeit those
Witnesses were police detectives and clearly adverse to Applicant’s defense.

ln the first instance each and every initial report of this incident treated this
investigation as a “robbery”, not an “aggravated robbery”, and the reason for such is
clear. The crime, whatever it Was, was not an “aggravated” robbery with the suspect
committing “robbery” through use of a deadly weapon, to wit: a “firearm”. lt is not
like this crime was committed in a vacuum. lt was committed on camera in the full
view of investigating detectives. Robbery detectives A. Frizzell (Badge #P178) and

Hinson were assigned Both detectives viewed the 7-1 1 surveillance video, and both
19

detectives were aware that there was no “firearm” used in the commission of the
crime. ln all reports authored by Detective Frizzell there was never a mention, not
even once, of the use of a firearm in the commission of the crime. During all of this
reporting it was “robbery” that Was reported, not “aggravated robbery”, and the
reason is clear Why. There was no firearm. Frizzell and Hinson viewed the video in
which it is shown that the actor approached the Complainant, and the Complainant
ran away immediately. Complainant was not subjected to a gun being placed at her
head, as she had reported, and she was not subjected to a gun being held to her side,
as she testified Two witnesses were aware of these facts, and their names were
known through their reports, and Counsel failed to subpoena them for trial.

And in the second instance Detective Frizzell is the person responsible for
filing what he referred to as “additional charges” against Applicant, and it was these
“additional charges” that resulted in the “aggravated” robbery being added
Detective Frizzell interviewed Applicant after his arrest While he was in the custody
of the Tarrant County Jail. lt was after that interview, wherein Applicant refused to
confess to the robbery, that Detective Frizzell decided to “add” the charge of
aggravated robbery. Detective Frizzell reported: “l met with Barrett in the jail ... to
discuss the case. (Barrett gave his version of what occurred which did not have him

confessing any involvement in the robbery. . .) ...lt became obvious to me that the

20

defendant was going to stick with that story so l stopped the interview. I added a
charge of Aggravated Robbery to Devon Barrett because of the fact that the
driver of the vehicle who Was wearing the same clothes as Barrett is the subject
seen on video committing the offense.” (Attached Report of Det. Frizzell).

But there was more exculpatory evidence from police officers not the subject
of defense subpoena for the trial. Applicant was never identified by Complainant
She had reported that the person Who robbed her was right next to her, holding a gun
to her head or her side, whichever, but Complainant could not pick Applicant out of
a lineup. Detective Scesney showed the Complainant a photo lineup with
Applicant’s photo included in the array, but Complainant was unable to identify
Applicant as the robber. Counsel did not subpoena Detective Scesney for trial, either.

B. Argument.

lt is axiomatic that counsel is presumed to have prepared for trial, and
likewise, that this presumption is rebuttable. One instance of actionable ineffective
assistance was reviewed by the Supreme Court two years after the leading case on
the issue Was decided, Stricklana’ v Washington, in 1984. ln 1986 the Court reviewed
Kimmelman v Morrison, supra. l\/lr. Kimmelman had been convicted, in a trial, of
rape, and at trial he testified that the rape victim had never been in his apartment,

much less raped in his apartment What his counsel had failed to do, however, was
21

to file a discovery motion for objects seized by the police at the time of the arrest.
Police had seized a bed sheet from Kimmelman’s bed, and it was the victim’s blood
stains on that bed sheet that caused the jury to convict. The Court determined that it
was ineffective assistance for Kimmelman’s counsel not to discover the blood
stained bed sheet, as that sheet had been illegally seized with a warrantless search of
Kimmelman’s apartment Applicant’s Counsel’s failings were analogous.

Counsel failed-to review the detective’s reports, failed to learn that it was
“robbery”, not “aggravated robbery” that was charged initially, and`that charge was
predicated upon the detectives’ review of the 7-11 surveillance video revealing no
“firearm” possessed _by Applicant. Counsel failed to subpoena the officer who
conducted the photo array in which Complainant was unable to identify Applicant,
a failing that is consistent with her running from her attacker long before he was in
close enough proximity to put a gun either her head, as she reported initially, or to
her side, as she reported later and testified to at trial.

Counsel is just not free to fail to successfully marshal all exculpatory evidence
in support of her theory of defense at trial. lt is clear, from Counsel’s closing and
the motion for directed verdict filed orally prior to her closing, that the trial defense
was that Complainant could not be believed, that there was no firearm to support a

conviction for “aggravated” robbery. Certainly, the testimony of Detectives Frizzell

22

and Hinson would have supported that defense theory, and the testimony of
Detective Scesney would have supported the theory that Complainant Was never in
close proximity of the actor at the time of the incident. lt simply cannot be concluded
that Counsel’s failings were not ultimately prejudicial to Applicant’s defense, nor
that the outcome would not have differed had Counsel not failed in this manner.
Reasonably professional attorneys rendering reasonably effective assistance are not
permitted under the law to fail so completely in preparation of a case scheduled for
jury trial, especially when that jury trial is only occurring because the same Counsel
failed to discuss the terms of a plea bargain agreement that the defendant Would most

certainly have accepted

CONCLUSION AND PRAYER
lt is clear that Applicant did not receive the effective assistance of counsel.
Two plea offers were allowed to expire prior to the Applicant having a chance to
consider and accept them. Evidence that would have shown Applicant was guilty
only of a less serious offense was not investigated or used by his trial counsel. The
Applicant, alter these events, received the maximum sentence Texas law allows for

his offense. At critical points in this trial, Counsel failed Applicant, and were

23

ineffective, as a matter of law, under the Sixth and Fourteenth Amendments_to the
United States Constitution.

At trial, critical exculpatory evidence supporting the defense theory was
neither made available for presentation, but more importantly, was not presented to
the very jury Counsel was seeking to accept the reality that no aggravated robbery
was committed This type of unpreparedness is sufficient to overcome the legal
presumption that counsel prepared for trial as required by law.

W'HEREFORE, Applicant prays that this Texas Court of Criminal Appeals
issues a Writ of habeas corpus, to the end that the State of Texas is ORDERED to
respond to the instant application for habeas relief, to the end that habeas corpus
relief is GRANTED in all things, that the judgment is vacated, and that Applicant is
REMANDED to the District Court for further proceedings wherein Applicant is
permitted to accept the ten year plea agreement and be sentenced accordingly.
Applicant prays for any and all such other relief to which he may show himself

entitled, including general relief.

Respectfully submitted,€

3%§5 J/M

Clay S. Conrad

24

State Bar of Texas # 00795301
1 1767 Katy Freeway, Ste. 740
Houston, TX 77079
Tel: (281) 597-8818
Fax: (281) 597-8284
COUNSEL FOR APPLICANT

25

CERTIFICATE OF SERVICE

l hereby certify that a true and correct copy of the above Applicatz`on for
Postconvz'ction Writ of Habeas Corpus Pursuant to Artz'cle 11.072 of the Texas Code
of Criminal Procedure was hereby mailed to the office of the Travis County

Attorney, 300 County Administration Building, 314 W. 11th Street, P.O. Box 1748,
Austin, TX 78767-1748.

Dated September&, 2015. d SQMQ

Clay S. Conrad

26

¢"”'W ".,’

COUNTY OF HARRIS *
STATE OF TEXAS *

AFFIDAVIT OF DAVON PAUL BARRETT

BEFORE ME, the Undersigned Notary Public, appeared a person identified to me as Davon
Paul Barrett, who reported as follows:

“My name is Davon Paul Barrett. l arn currently incarcerated at the H.H. Coffield Unit,
2661 Fl\/l 2054, Tennessee Colony, TX 75 884. l am over 21 years of age and competent to write
this affidavit The facts herein related are true and correct and of my own personal knowledge

“l was arrested on or about January 13, 2012. On the second setting, a ten year plea bargain
offer was made on my case. My lawyer told me about it in court, but never discussed with me of
the desirability of the plea offer. ln fact, Ihe never discussed it With me at all, just let me know itF_`
Was there. l was indicted on February 17, 2012, and due to the indictment l was told the offer Was
no longer available lf my attorney had taken time to discuss this plea offer or the risks of going
to trial with me during the two weeks during which this offer Was available, l would have accepted
that offer. By letting this offer expire before discussing it with me, l believe my lawyer cost me
the opportunity to accept it.

“Another ten year offer was made on or about July 30, 2012, but it was not discussed with
me at that time. lf my attorney had taken time to discuss this plea offer or the risks of going to trial
with me on that date, l would have accepted that offer. By letting this offer expire before discussing
it with me, l believe my lawyer cost me the opportunity to accept it.

“l went to trial without my lawyer ever sitting down and discussing any plea offers With
me except in the most general terms. She was not available to answer my questions. She never
spoke to me outside of court, and spent very little time with me discussing the case in court. l do
not believe that my trial lawyers represented me properly.

“Because l never had a discussion with my lawyer about the terms or desirability of any
pleas offers the State made, l ended up going to and was sentenced to sixty years in prison. l
understand that l was found guilty, but l believe that when plea offers were made, l should have
been given the information to intelligently consider them.

z
."/ 1 l -'

Davn Paul Barrtet

“Further l sayeth not.” `

      

   
    
    

SWORN AND SUBSCRIBED TO BEFORE ME on July 13, 2015.
ve Gaye L. Karriker
£,€:5% lowry Public, Sh\¢ d fmc
~ .
fig ¢7/2°/2°15 v Notary P@olic in and for the State of Texas

.i.....".._....\I.D.I_..I°
chommluhn Exp|r¢c- MUMDNICA
13:35:06 SUPP TEXT:SUSP 2 BMS STOLE PURSE,
\NAME:MONICA
;;) 13:35:16 SUPP TEXT:FEMALE REFUSED EMS,CALLER HU

CALLING BACK

r~¢, nr~t_\"r\n."_a__\r\r\_.._:_"H:1 1 T I’XIU\{".»..-l\l\/|' nnnnnn \l\lf aaaaaa r'\;or\lnvn'z l~th'v\ l/l 0/’).012

Law lncident #20100366

13:
13:

13

13:

13:
13:

13

13:
13:

13

13:

13

13:
13:
13:
13:
13:
13:

13:

13:

13

13:
13:
13:

13

13:

13:

35:
35:
:35:
36:

36:
36:
:36:

362
36:
:36:
36:
:36:
37:
37:
37:
37:
37:
38:

38:

38:
:38
39:
:31
:29

39
40

:41:
42:

43:

34
34
34
07

29
29
33

41
41
50
50
50
03
03
18
32
55
15

35

46

246

25

40
15

01

Page 2 of 9

DISP-ENR 2§§ 132

ID
ID
SUPP

BACK-ER
ID
SUPP

BACK~E
ID '
PREEMPT
REPLACE
ID
BACK-ER
ID

MISC
INSRVICE
MISC
SUPP

MISC

BAcK-ER
ID
oNScENE
sUPP
MISC

ONSCENE
MISC

MISC

453 (P224)NEW,GREGORY F.

124 (PlQO)BROWN,LESLIE J.
TEXT:COMPL IN A WHI TOYO SCION,
CALLER ONLY SAW ONE HANDGUN,
121 129

160 (P225)ANGUIANO,RAYMOND JR

TEXT:SUSP PULLED GUN TO HER HEAD
AND ASKED FOR THE MONEY,SUSP GOT
INTO HER VEH

126 (P101)GARCIA,oscAR

122 121

127 (9153)LEPAK,DENNIS J.

121 122

126 (Plol)GARcIA,oScAR

12§, FROM cARRIER/DESCO

122

g§§, ROY oRR/wN cARRIER
TEXT:cALLER DIDNT GET ANYTHING
FURTHER oN sUsP vEH,No LP,Nol
DECALS oR sTIcKERs,***sUSP VEH
LIGHT coLoRED YELLOW PT cRUsIER***
.366 4, cALLING ARLINGTON PD As
wELL

121 121

121 (Poa?)szEMPRUCH,MITcH

gsa

TEXT:***$PANISH SPEAKING FEMALE***
.366 4, REQ c140 To BoLo sUsP INFo
To SOUTH UNITS

121

g§§, HAVING To USE TRANSLATOR, To
GET DESC

g§§, coRREcTIoN ~~BEIGE PT cRUIsER

file://C:\Tiburon\GPrair75 1 l LIVE\Cad\Message\MessageDisplay03 .htm _ 1/10/2012

CASE REPORT

GRAND PRA|R|E POL|CE DEPART|V|ENT
GRAND PRA\R|E, TEXAS

CASE SUiV[MA.RY:

The complainant in this offense is Monica Marquez. The defendant in this offense is Davon Barrett.

On January 10, 2012 at l:34 pm, thcer G. New #224 and Ofiicer O. Garcia #101, responded to a robbery that had
just occurred at the 7-ll Store, 2105 N. Hwy 360 #A, in which two black males stole a purse at gunpoint. With the
aide of a translator, the Spanish-speaking caller described the suspect‘s vehicle as gray, yellow or beige in color. On
arrival, Ofticer New met with Monica Marquez sitting in her white 2006 Toyota Scion alongside pump #2. Using a
translator, Ocher New learned that one of the suspects was armed with a silver semi~automatic pistol. After viewing
the security video, Acting Sergeant R. Anguiano radioed the suspect's vehicle was a gray PT Cruiser type vehicle
with the driver as a black male wearing a tan / light color sweatshirt and the passenger wearing a black hooded
jacket.

O’r`iicer Garcia arrived at the store and interviewed Ms. Marquez. She advised that she had stopped at the 7-1 l to get
gasoline and pulled at pump number #2. She went inside to pay for gasoline and food items and walked back to her
vehicle to pump the gas. As she was about to get into her car, she felt a blunt object thrust on her left ribcage. She
turned and saw a black male holding a silver semi-automatic pistol against her side, lmmediately, she darted around
behind her car'and rushed to the front of the store where she hid behind another customer's car parked nearby.
Looking over the customers car, she saw a gray P'l` Cruiser-type vehicle exiting the parking ]ot, heading southbound
on S.H. 360. Marquez advised that her black Coach purse was stolen from underneath the driver's seat. The purse
contained her Texas driver's license, Well Fargo debit card, Wal-Mart debit card, $800 pesos and $350-$400 in US
currency. A description was broadcast of the suspect information

Approximately l 1 minutes later Police Chief Dye and Assistant ChiefTrask located a silver Chevrolet HHR with
temporary tag 13M4124 at the Shell station located at 3080 Mayt`ield getting gas. The subjects matched the physical
description provided by the complainant The subject wearing black walked out of their view and the subject
wearing the light color clothing started to drive away. Chief' Dye stopped the vehicle in the 1800 block of S. Hwy
360 and found that the driver, Davon Barrett, was operating the vehicle with a suspended license a.nd Barrett was
subsequently arrested. Barrett had $258.00 in his possession at the time of his arrest. The subject wearing black was
not located.

Detectives A. Frizzell and T. Hinson responded to the location and reviewed the surveillance video and determined
that the suspect vehicle was actually a silver Chevrolet HHR. The driver of the vehicle is seen getting out and
approaching the complainant who turns and runs away. 'I`he driver then reaches inside her car and returns to the
HHR. The passenger in the I-IHR gets out of the vehicle and is walking at the back of the car when the driver gets
the purse and starts back to the vehicle. Both subjects get into the car and it leaves south on the 360 service road.

thcer Wallis #165 went to the EZ Mart and checked the area where the HHR was getting gas and located the black
purse taken in the offense in a trash can near the gas pump where the vehicle was first observed by Chief Dye.

Ot’ticers reviewed the video from the Shell and saw the vehicle pull up to the pumps with Barrett driving. The
subject in black is seen putting the purse in the trash can and walking away. Barrett puts gas in the vehicle and
drives away before being stopped.

Det. Frizzell returned to the station and had the complainant prepare a written statement about the incident in
Spanish. Frizze]l prepared a six picture photo lineup that contained a picture ofBarrett. Frizzell gave the
complainant the lineup instruction sheet in Spanish and allowed her to read it. She did so and advised that she did
not have any questions Det. Scesney then showed the complainant the lineup but she was unable to identify Barrett
because she only saw him for a matter of seconds and ran.

Frizzel| obtained the complainant’s purse ti'om the property room and returned it to her. She advised that her Tx DL,
a Wal-Mart card, a Wells Pargo Card, between $350 and $400 in U.S. currency, and 700 - 800 Mexican pesos were
missing from her purse,

Det. Frizzell then met with Barrett in thejail and read him the Miranda Waming and Ban'ett agreed to discuss the
case. During the interview, which was recorded, Barrett advised that he had started to FT. Worth to look for a job
but traffic was too bad on NB 360. He said that he turned around and came back and received a call from a subject
he knows as K~Ray or KT. He said that he stopped at the Windsprint Apartments at Arkansas and 360 and spoke
with K~Ray / KT who said that he had been out hitting licks and needed a ride. He said that K-Ray I KT had a purse
in his pants. He said that K-Ray was wearing a light sweat shirt like the one he had on. Barrett said that he took him
to the Shell at 360 and Mayt`leid where K-Ray used a credit card at the pump to buy him gas and then walked away.
He said that he was stopped as he left the location. Frizze|l asked him about his vehicle being on video at the time of
the offense and that it was only llminutes later when he was seen at the EZ Mart. He said that K-Ray drives a
vehicle just like the one that he was driving lt became obvious to Frizzel| that the defendant was going to stick with
that story so he stopped the interview.

On January l l, 2012 Det. Hinson obtained a search warrant for Barrett's HHR. The warrant was executed and CSl
Katy Gildner took photographs of the vehicle. She processed the passenger side of the vehicle for finger prints in an
effort to identify the other subject that walked away from the vehicle. A search of the vehicle was conducted and
several documents were location with different names from the owner and the defendant None of those documents
were related to this case but were seized to see if they belong to other victims. CSI Katy Gildner located partial
prints on the passenger door that were collected.

Det. Frizzell and Det. Hinson went to the 7-l l and obtained a copy'of the video of the offense.

On January 12, 2012 Det. Friazell met with Penny Banks at EZ Mart and obtained a copy cf the video ii'om that
location.

Det. Frizzell prepared this case and filed it with the T.C.D.A. for prosecution while the defendant was in custody.

12`-922 Z“B‘ifi`°'“"°
Grand Prairie Police Department

Reporth oats
1525 Arkansas La_.ne 01/10/2012
Police Department
Naxure orcan
RROB ,
other
Grand Prairie, TX 75052 BOVINO,RAFAEL

 

(972)237-8790

(972)237- -8744
..-.ra é information -- '

 
   
   
   

 

supplement No ' Reponee mate Reponed nme

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MHW
Grand Prairie Police Department 01/10/2012 - 22 :11
CAD Ca|| No t Status Nature of Ca|l
120100366 ARREST ROBBERI
Lp_catiun _ city zlP code Rep oust
2105 N HWY 369 SB _ Grand Prairié 75050 1235T
Area Bar From pate Fro_m `Hme CF§_§
Nl_r 2100 01/10/2012 13:31 C358/BOVINO,RAFAEL _ v
Assignm_en' Enjl_ered by Asslgpme¢_lt R_MS Transier P¢bp Tran$ S_lal
SUPPORT - DETENTZ_£ON C358 SUPPORT - DETENT_ION Succes_sful Suc_céssful
Approving Offloer Approval Dnte Appnwal Time `

` 91/10/2012

    

AdAddlflOnal Charge¢$| Of. AGGROBBERY 29. 03 F1, AlP BARRETT, DAVON
DO R.BOV|NO C358

Narrative: (REQU|RED)

In the County of: DALLAS

On 01/10/2012 at about 1815 hours, Det. Frizzell dropped off the affidavit to add a new charge to A/P Barrett.
Davon. Charge Was added nothing further

 

Report Ofticer Prirrted At
C358/BOVINO,RAFIEL 11/30/2012 15:09 Page 1 of 1

 

 

 

 

 

SHARON KELLER
PRESID|'NG IUDGE

LAWRENCE E. MEYERS
CHERYL JOHNSON
MlKE KEASLER
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVlD NEWELL

JUDGES

&’>/eze~

(17)

 

 

 

 

 

Beginning on page 6, state concisely every legal ground for your claim that you are
being unlawfully restrained, and then briefly summarize the facts supporting each
ground. You must present each ground on the form application and a brief
summary of the facts. If your grounds and brief summary of the facts have not been
presented on the form application, the Court will not consider your grounds.

If you have more than four grounds, use pages 14 and 15 of the form, Which you
may copy as many times as needed to give you a separate page for each ground, with
each ground numbered in sequence. The recitation of the facts supporting each
ground must be no longer than the two pages provided for the ground in the form.

You may include with the form a memorandum of law if you want to present legal
authorities, but the Court will not consider grounds for relief set out in a
memorandum of law that were not raised on the form. The citations and argument
must be in a memorandum that complies with Texas Rule of Appellate Procedure 73
and does not exceed 15,000 words if computer-generated or 50 pages if not. If you
are challenging the validity of your conviction, please include a summary of the facts
pertaining to your offense and trial in your memorandum.

GROUND ONE:
l/\/ c F;ecn d c /t§§ gran/ce w F¢e)+

B riffe/tm Prage§§

FACTS SUPPORTING GROUND ONE:
fig A~m¢/ci@l fierman/own

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

__»

 

 

 

GROUNDTWO:
//U€F¢e¢~m/e Aaz//rn~¢e A»r renew

FA/L,j};@, 1~0 Fa/~T Oi/T FL/fZ-//( //U 5"'/0€4"[€

FACTs sUPPoRTING GROUND Two:
§K€ %WHZ»le/j /Wema?Mod/r/

 

 

 

 

 

 

 

 

 

 

 

 

GROUND THREE:

;' 6\3€ lg+lr\ Lz_'._'_:§¢t LMrLf"'R

Cor\ educ/iqu }Q»}~NQ»Q¢~\ C/¢.)JS "l€$'l‘\:~] MMUS:

FACTS SUPPORTING GROUND THREE:

S€€ ri'i+C/LQ

yV\PIWQd/'\QCALW\./

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

v GROUNi)FonR.
/l` v`Q Q$S‘\S”l'@

WRIT NO.

MEMORANDUM OF LAW ON

APPLICATION FOR POSTCONVICT!ON

WRIT OF HABEAS CORPUS

PURSUANT TO ARTICLE 11.072

OF_THE TEXAS CODE OF CRIMINAL PROCEDURE

To the Honorable Judges of the Texas Court of Criminal Appeals:

COMES NOW Davon Paul Barrett, Applicant, by and through his Attorney
of Record, Clay S. Conrad, Petitioner, to petition this Honorable Court to grant a
Writ of Habeas Corpus pursuant to Art. 11.07 et seq. of the Texas Code of Criminal
Procedure, seeking that the conviction and judgment against him be vacated, and in
support shows the following:
I.
STATEMENT OF FACTS

Applicant is presently being illegally and unconstitutionally confined and
restrained of his liberty under color of a judgment and sentence against him from the
396th District Court, Tarrant County, Texas, Judge George Gallagher, Presiding.
Applicant is currently serving a sixty (60) year sentence at the H.H. Coffield Unit in

Tennessee Colony, Texas.
Applicant Was convicted following a jury trial of Aggravated Robbery With a
Deadly Weapon on May 1, 2014 in Cause No. 1266858D, Tarrant County, Texas.

1

The Applicant Was sentenced by Judge Gallagher to sixty (60) years in the custody
of the Texas Department of Criminal Justice on May 1, 2015.

Applicant filed a direct appeal in the 2nd Court of Appeals, Cause No. 02-13-
OOZOO_CR, which was decided against him in an unpublished opinion on June 5,
2014. He then filed a Petition for Discretionary Review before the Texas Court of
Criminal Appeals, which was refused October l, 2014 in Cause No. PD-0869-14.
The mandate on this direct appeal issued November 10, 2014. This petition follows.

II.
JURISDICTIONAL STATEMENT

Jurisdiction is invoked pursuant to the provisions of Article 11.01, et seq., of
the Texas Code of Criminal Procedure. Applicant is unlawfully and
unconstitutionally confined and restrained of his liberty in violation of Article I,
Section 10 of the Texas Constitution and the Fifch, Sixth, and Fourteenth
Amendments to the United States Constitution. A copy of the relevant exhibits are
hereto attached and incorporated by reference the same as if copied in full and set

forth at length herein.

III. .
GROUNDS FOR RELIEF
This restraint is unlawful because:

(1)Counse1 Al Lazarus rendered ineffective assistance in that he failed to investigate
the law and the facts and advise Applicant as to the advisability of taking a plea
agreement prior to the expiration of the agreement, thus depriving Applicant of

2

the ability to make an informed decision concerning the 10 year plea agreement
offered by the State.

(2) Counsel Glynis A. McGinty rendered ineffective assistance in that she failed to
investigate the law and the facts and advise Applicant as to the advisability of
taking a plea agreement prior to the expiration of the agreement, thus depriving
Applicant of the ability to make an informed decision concerning the 10 year plea
agreement that had been offered by the State.

(3)Counse1 Glynis A. McGinty rendered ineffective assistance in that she failed to
note and argue before the jury the contradictions between the videotape of the
alleged crime and the complaining Witness’ initial report of the crime and her trial
testimony, when the videotape revealed no firearm in the possession of Applicant
nor Applicant coming within close proximity of the complainant to have held a

firearm to her head, as she initially reported, nor to have held a firearm to her side
as she testified at trial

(4)Counse1 rendered ineffective assistance by failing to note and argue that the
aggravated robbery the State ultimately charged was unsupported by the police
investigation, and Counsel failed to interview and subpoena witnesses to
support such defense at trial.

IV.

ARGUMENT AND AUTHORITIES

Ground One:

Counsel Lazarus rendered ineffective assistance in
that he failed to investigate the law and the facts and
advise Applicant as to the advisability of taking a
plea bargain agreement prior to the expiration of the
agreement, thus depriving Applicant of the ability to

make an informed decision concerning the 10 year
plea agreement that had been offered by the State,
Ground Two:

Counsel McGinty rendered ineffective assistance in g
that she failed to investigate the law and the facts and
advise Applicant as to the advisability of taking a
plea bargain agreement prior to the expiration of the
agreement, thus depriving Applicant of the ability to

make an informed decision concerning the 10 year
plea agreement that had been offered by the State.

A. Ground One: Ineffective Assistance of Counsel Rendered During Plea
Negotiations by Counsel Lazarus.

Prior to the trial of this case, offers of ten years’ incarceration were
made Counsel, not once, but twice. The first offer was made to counsel, ten
years’ incarceration, and the initial offer was held open until such time as
Applicant was indicted. Counsel was appointed to represent Applicant on
January 23, 2012. C.R. 12. The initial plea offer by the State of ten years’
incarceration was made at the consultation hearing on February 3, 2012. See
“Consultation Setting Plea Offer Acknowledgement, attached hereto and
incorporated herein for all purposes, as well as, Affidavit of Davon Paul
Barrett, likewise attached hereto and incorporated herein for all purposes. The

indictment was returned two weeks later on February 17, 2012. (Attached).

4

In that two week period Counsel failed in his duty to conduct an independent
investigation into the law and facts of the case. That two week period was
critical in that the ten year offer was only good, per Counsel’s agreement with
the State, up to indictment Applicant Was in custody during this two week
period, and Coiuisel failed to communicate With Applicant. During that two
week period, it appears Counsel did nothing. It is beyond cavil that he did not
visit Applicant in jail to speak with Applicant about the plea offer. Nor did he
request additional time from the Tarrant County District Attorney’s Office
. prior to seeking an indictment so that he could complete discovery and confer
with Applicant. He simply let the offer lapse without action, and by doing so

deprived Applicant of any opportunity to accept the outstanding ten year plea

offer.

B. Ground Two: Ineffective Assistance during Plea Negotiations by Counsel
McGinty

The State again made a ten year offer, prior to the case going to trial, on July
30, 2012. (Attached). This offer was made at the Status Conference. The State held

that offer open for only one day. At that time, Counsel McGinty was Applicant’s

trial counsel. Ia’.l In light of the State’s overwhelming case and the prior bad acts the
State had noticed and intended to introduce at trial, Counsel had a duty to act with
some urgency and advise Applicant concerning the merits of the ten year plea offer.
In spite of this, Counsel did not discuss the advisability of accepting this offer with
Applicant. ln fact, Counsel failed to apprise Applicant that the ten year offer was

available. It was not until it was too late for the offer to be accepted that Applicant

learned of it.

` C. Harm Analysis

Prejudice is empirical. Applicant has sworn that if either Counsel had
discussed with him the advisability of either of these plea offers, along with the risks
of going to trial, he would have taken the offer. See Affidavit of Davon Paul Barrett,
(Attached). Because both offers expired without his attorneys discussing them with
him, he was deprived of the opportunity to accept them. See Affidavit of Davon Paul
Barrett. (Attached). As Applicant received a sixty (60) year sentence following trial,
the harm of being denied the opportunity to seriously consider and accept these plea

offers is beyond serious debate. lt is beyond cavil that an additional fifty (50) years

 

1 While the record clearly shows that Ms. McGinty took over representation of the Applicant, the record does not
show a Motion for Substitution. It is unclear from the record exactly When she took over the case.

6

of incarceration cannot sensibly be deemed “not prejudicial”. The Supreme Court
has declared that Where sentencing is concerned even a single extra day in prison
attributable to defense counsel’s ineffectiveness is prejudicial United States vs.
Glover, 531 U.S. 198 (2001). A ten year sentence, which Applicant should have been
strongly advised to accept, and which Applicant would have accepted, was
cavalierly left to expire on two occasions. Prejudice to Applicant is empirical under
these facts. See Ex parte Wz'lson, 724 S.W.2d 72, 74 (Tex. Crim. App. 1987).

But both Counsels’ ineffectiveness did not end with their collective
unreasonable procrastination. Both Counsel failed to note that Applicant was, for all
intents and purposes, predisposed to accept the plea agreement offered by the State.
In the prior bad acts noticed by the State there is a collection of incidents in which
bad acts were alleged, leading to a collection of arrests, followed by a collection of
prosecutions by the same prosecution team heading the instant prosecution of
Applicant. In each and every, all and singular, the prior bad acts that led to the arrest
of Applicant that resulted in prosecutions being pursued Applicant pleaded GUILTY
each and every time! Not once, in the prior bad acts alleged by the State, did this
Applicant fail to Waive his right to trial and plead guilty. Given the voluminous
record of prior bad acts noticed by the State it would have been professionally

reasonable for either Counsel to simply realize this case could be resolved with a

7

plea of guilty unless something defensible could be revealed in either Counsels’
independent investigation of the facts of the case. As nothing was revealed by either
Counsel, both Counsel rendered ineffective assistance in failing to note that
Applicant was predisposed to waive trial and enter a plea of guilty immediately after
either of the two ten year prison sentence offers were made by the State. Given-this

reality, Counsels’ procrastination in resolving this case via plea of guilty and ten

year sentence accepted is everinore unreasonable

D. A Lawyer’s Duty Concerning Plea Bargains

The Sixth Amendment, applicable to the States through the Fourteenth
Amendment, provides that the accused shall have the assistance of counsel in all
criminal prosecutions The right to counsel so guaranteed is the right to effective
assistance of counsel. See Strickland v. Washingron, 466 U.S. 668, 686, 104 S. Ct.
2052, 80 L. Ed. 2d 674 (1984). The Sixth Amendment requires that the accused
receive effective assistance of counsel at all critical stages of litigation. United States
v. Cronic, 466 U.S. 648, 659 (1984).

The negotiation and consideration of plea offers have been deemed critical
stages of trial. c"l`he negotiation of a plea bargain is a critical phase of litigation for

purposes of the Sixth Amendment right to effective assistance of counsel.” Padz`lla

8

v. Kentucky, 559 U.S. 356, 373 (2010). A defense attorney has an obligation to fully
advise his client of the terms and desirability of plea offers extended by the State. It_
is well established that a criminal defendant is entitled to effective assistance of
counsel during the plea bargaining process. Ex parte Wilson, 724 S.W.2d 72, 73
(Tex.Crim.App. 1987). All plea bargain offers must be communicated promptly to
the accused. Id. at 74. In Wilson, the Court of Criminal Appeals determined that
counsel’s failure to inform his client of a plea offer by the State fell below the
objective standard of reasonableness which caused prejudice against the defendant
and was, therefore, ineffective assistance of counsel.

To provide effective assistance concerning plea matters, “counsel has a duty
to render his best judgment to his client about What plea to enter, and that judgment
should be informed by an adequate and independent investigation of the facts of the
case.” Ex parte Reea’y, 282 S.W.3d 492, 500 (Tex. Crim. App. 2009). Counsel has
an absolute duty "to conduct a prompt investigation of the circumstances of the case
and to explore all avenues likely to lead to facts relevant to the merits of the case."
Ex parte Briggs, 187 S.W.3d 458, 467 (Tex. Crim. App. 2005). “Applicant was
entitled to rely upon her counsel "to make an independent examination of the facts,
circumstances, pleadings and laws involved and then to offer his informed opinion

as to what plea should be entered" based upon an informed investigation of the

9

facts. . .” Id. at 469, citing to Von Moltke v. Gillies, 332 U.S. 708, 721, 68 S. Ct. 316,
92 L. Ed. 309 (1948) and McMann v. Rz`chara’son, 397 U.S. 759, 769-70, 90 S. Ct.
1441, 25 L. Ed. 2d 763 (1970)(defense counsel must make his judgment as to the
weight of the state's case and share his predictions with the defendant even though
the predictions are necessarily uncertain). 4

Counsel Lazarus had a two week period of time to investigate the case and
discuss the plea offer With Applicant. He failed. Applicant was prejudiced.

Counsel McGinty had a shorter period of time - one day. But even the “one
day” is deceiving with respect to the issues presented herein. As Counsel admitted
in her final day of trial voir dire examination of Applicant relative to his waiving his
right to testify, Counsel had represented Applicant for “. .. almost a year ...”.
However, it does not appear she ever discussed with Applicant the fact that the offer
had been made, much less took the time to inform him of the evidence she was then
aware of that would “1ead to facts relevant to the merits of the case.” Reedy, supra
The reset form containing notes of the offer was never signed by Applicant so there
is no empirical evidence he was aware the offer was open. Applicant never had a
meaningful and informed opportunity to consider either plea offer. Additionally,
Counsel McGinty signed a reset form for TRIAL. lt must be presumed that When

she did this she had conducted here independent investigation, that she was aware

10

of the overwhelming evidence of guilt, of the prior bad acts of Applicant that were
admissible at trial, and even of the reality that Applicant had pleaded guilty each and
every opportunity he had to do so. Given these facts it seems that a professional
attorney rendering reasonably effective assistance would have discussed the ten year
plea offer sometime inside the 24 hour window allowed by the State to accept the
plea offer.

The United States Supreme Court has noted:

“The reality is that plea bargains have become so central to the administration
of the criminal justice system that defense counsel have responsibilities in the
plea bargain process, responsibilities that must be met to render the adequate
assistance of counsel that the Sixth Amendment requires in the criminal
process at critical stages. Because ours "is for the most part a system of pleas,
not a system of trials," it is insufficient simply to point to the guarantee of a
fair trial as a backstop that inoculates any errors in the pretrial process, "To a
large extent . . . horse trading [between prosecutor and defense counsel]
determines who goes to jail and for how long. That is what plea bargaining is.
lt is not some adjunct to the criminal justice system; it is the criminal justice
system."... ln today's criminal justice system, therefore, the negotiation of a
plea bargain, rather than the unfolding of a trial, is almost always the critical
point for a defendant.”

Mz`ssouri v. Frye, 132 S. Ct. 1399, 1407 (2012)(citations omitted). Frye
unambiguously held “defense counsel has the duty to communicate formal offers
from the prosecution to accept a plea on terms and conditions that may be favorable

to the accused. . . When defense counsel allowed the offer to expire without advising

ll

the defendant or allowing him to consider it, defense counsel did not render the
effective assistance the Constitution requires.” Id. at 1408.

That case could not be more directly on point. Galin Frye Was charged with
his fourth offense of driving with a revoked license, a felony carrying a maximum
sentence of four years. The State made two time-limited offers: 1) a 3-year sentence
to the felony charge, no recommendation regarding probation but a recommendation
that Frye serve 10 days in jail, or 2) to reduce the charge to a misdemeanor and
recommend a 90-day sentence. Frye's attorney did not inform Frye of the offers, and
they expired without Frye having had an opportunity to consider them. That is
remarkably similar to the case herein, in which the State twice made ten-year offers,
neither of which were investigated nor discussed with Applicant prior to their
expiration.

The Frye Court continued, saying that:

“ln order to complete a showing of Stricklana’ prejudice, defendants who have
shown a reasonable probability they would have accepted the earlier plea offer
must also show that, if the prosecution had the discretion to cancel it or if the
trial court had the discretion to rehise to accept it, there is a reasonable
probability neither the prosecution nor the trial court would have prevented
the offer from being accepted or implemented lt can be assumed that in
' most jurisdictions prosecutors and judges are familiar with the boundaries of
acceptable plea bargains and sentences. So in most instances it should not be
difficult to make an objective assessment as to whether or not a particular fact
or intervening circumstance would suffice, in the normal course, to cause
prosecutorial withdrawal or judicial nonapproval of a plea bargain. The

12

determination that there is or is not a reasonable probability that the outcome
of the proceeding Would have been different absent counsel’s errors can be
conducted within that framework.” `

Id. at 1410. The instant case involved a veteran prosecutor who well knew
What agreements would have been accepted by the judge she was practicing before.
Moreover, it is unrefuted that she was operating in good faith, and would not have
revoked a plea offer absent the sort of material intervening circumstances that Were
not present herein, The best evidence of the fact that the offer would not be revoked
is that the State left the offer open for a day prior to trial 'Ilie obvious conclusion
from these objective facts is that the State did not, and would not have, withdrawn
the offer, and the trial court would have accepted it.

Without an informed opportunity to consider these plea offers, with the
benefit of reasonable efforts by counsel to investigate the merits of the offers and
advise their client, the Applicant was denied effective assistance of counsel. As a
consequence, he is serving a sentence six (6) times what he would be serving, had
he been advised properly by attorneys who had made the effort to conduct the basic

discovery that the law requires.
Ground Three:

13

Counsel McGinty rendered ineffective assistance in that
she failed to note and argue for the jury the contradictions
between the videotape of the alleged crime and the
complaining witness’ initial report of the incident as
against her testimony at trial, when the videotape revealed
no firearm in the possession of Applicant nor Applicant
ever coming in close proximity to the complaining witness
to have held a “gun” to her head, as initially reported, nor
to have shoved a “gun” in her side as she testified at trial.
A. Introduction
During the trial of this case, a videotape showing the interaction between the
Applicant and the complaining witness was introduced as State’s Exhibit 6. That
videotape showed that the Applicant, at no point, had a firearm in his possession.
Furtherrnore, even though the complaining witness initially reported that the
suspect had held a gun to her head, (See Attached 911 report), and even though
she testified that the suspect held a gun to her side. The State’s own evidence, the
7-11 surveillance video, reveals that Applicant never came within close
proximity to the complaining witness to commit either act, either hold a firearm

to her head, or to hold a firearm to her side, in the course of committing theft

from a person.
B. Argument.

14

Counsel McGinty failed in two regards. First, she failed to note and argue the
7-11 surveillance video evidence, State’s Ex. 6, as evidence supporting a lesser
included offense, of theft from a person, or for simple robbery. The indictment
charged the commission _of the crime with the use of a deadly weapon, and the 7-
11 surveillance evidence was actually exculpatory evidence that Applicant never
possessed a firearm, nor used a fireaim, in the commission of any crime. At a
bare and forgiving minimum, if Counsel was willing to proceed to trial without
discussing the ten year plea offer with Applicant in the 24 hours prior to trial, she
must be held accountable for noting and arguing that the aggravating element of
this crime was not proven by the State’s own evidence.

Second, Counsel McGinty never used this 7-11 videotape to impeach the
complaining witness. Both the initial report to police, that the actor held a gun
to her head, and the trial testimony, that the actor held the gun to her side, are
disputed by the State’s surveillance video evidence. ln fact, the disparities
between the'video and the testimony was mentioned in closing, but Counsel
failed to effectively confront the complaining witness on cross-examination
regarding the inconsistencies in her testimony and the 7-11 surveillance video

evidence.

15

Third, it is clear from Counsel’s closing that she failed to note and argue the
relevance of the 7-1'1 surveillance video evidence. Though Counsel made an oral
motion for directed verdict of acquittal prior to beginning her closing,
(R.Vol.Tr.Vol.V,p.S), it appears Counsel was unaware of the relevance of the
surveillance video evidence, altogether. Counsel did ask the jury to consider the
video tape, but she demonstrated not an inkling of understanding of the relevance
of the evidence. Counsel stated: “...Look at the video. Compare it with her
testimony. That’s impossible. Didn’t happen like that. Couldn’t have. You’re
` looking at it. There wasn’t enough time. (R.Vol.Tr., Vol.V., pp.l4-15). The
relevance of this video tape evidence is NOT to establish a time line for the
commission of the crime, rather, it establishes Applicant never possessed a
firearm, never held a firearm to the Complainant’s head or person, and in the end,
it is THE EVIDENCE supporting Counsel’s claim on her oral motion for directed
verdict of acquittal, supra., that the State had failed to prove beyond a reasonable
doubt . .. and as counsel put it: “. .. they failed ton commit an aggravated robbery
in this matter . . .”. ID., (R.Vol.Tr.Vol.V., p. 5).

There is far more than a reasonable probability that, had trial counsel noted
the real relevance of the surveillance video exculpatory evidence, and if Counsel

had argued the real relevance of this evidence to the jury, or even confronted the

16

Complainant with the contradictions between her initial report and her testimony
at trial with that evidence, the outcome of the jury’s verdict would have differed,
and Applicant would not have been convicted of aggravated robbery. The jury
would have been confronted with the reality that the evidence, taken as a whole,
was that Applicant, if he committed any crime at all, did NOT commit an
aggravated robbery because the evidence showed he never possessed a firearm,
at all.

The 7-11 surveillance video evidence, likewise, was not challenged as being
the best evidence of what occurred that day. In fact, the State introduced other
surveillance video evidence from the E-Z Mart, where Applicant was arrested,
because it was that evidence that connected Applicant to the Complainant’s
purse, found in a garbage can, after the dark hooded sweater Wearing suspect was
seen on video putting something in a trash can, where the Complainant’s purse
was found by officers. That Was competent evidence, not because Applicant says
so, but becauseit was offered into evidence by the State and admitted without
objection. Likewise, the 7-11 surveillance video evidence held the same
relevance.

Counsel has a constitutional obligation to prepare, and it is presumed by the

Supreme Court that counsel does prepare for trial, but that presumption is a

17

rebuttable one. ID. Srrickland, supra. at 466 U.S. at 687-91; SEE ALSO:
KIMZ\ELA/MN v`MORRISON, 477 U.S. 365, 375 (1986). Merely being aware of
the existence of the 7-11 surveillance video evidence did not constitute
preparation. Preparation included understanding the relevance of the evidence,
Which Counsel failed to do. lt would be one thing if the video evidence was
meaningless, but it was not. lt was relevant to the State’s case, and in the end, it_
was relevant to the very argument Counsel offered on her oral motion for directed
verdict that the State had failed to prove every element of an aggravated robbery
beyond a reasonable doubt. There can hardly be a more definitive example of a
lawyer’s failings resulting in ineffective assistance, to the prejudice of the
defendant. Counsel not only failed to resolve this case with a plea bargained
sentence fifty years less than the sentence ultimately imposed, but when Counsel
proceeded to trial she did so without an inkling'of the relevance of exculpatory
evidence made available to her, not through her own investigation, but from the
office of the prosecutors. The State met its obligation to produce exculpatory
evidence. The failing was upon Counsel7 and Counsel alone, When she failed in
her obligation to note and argue the relevance of that very evidence. That Counsel
rendered ineffective assistance under these facts and circumstances is clear,
unequivocal.

18

Ground Four.
Counsel rendered ineffective assistance by failing
to note and argue that the aggravated robbery the State
ultimately charged was unsupported by a the police

investigation, and Counsel failed to interview and
subpoena witnesses in support of such defense.

A. lntroduction.

Again, Counsel McGinty failed in two respects. The first indicates Counsel’s
failure to properly investigate and apply the results of that investigation to the task
of providing an effective defense. The second indicates Counsel’s failure to properly
prepare for trial by compelling the attendance of relevant witriesses, albeit those
witnesses were police detectives and clearly adverse to Applicant’s defense.

ln the first instance each and every initial report of this incident treated this
investigation as a “robbery”, not an “aggravated robbery”, and the reason for such is
clear. The crime, whatever it Was, was not an “aggravated” robbery with the suspect
committing “robbery” through use of a deadly weapon, to wit: a “firearm”. lt is not
like this crime was committed in a vacuum. lt was committed on camera in the full
view of investigating detectives. Robbery detectives A. Frizzell (Badge #Pl78) and

Hinson Were assigned Both detectives viewed the 7-11 surveillance video, and both
19

detectives were aware that there was no “firearm” used in the commission of the
crime. ln all reports authored by Detective Frizzell there was never a mention, not
even once, of the use of a firearm in the commission of the crime. During all of this
reporting it was “robbery” that was reported, not “aggravated robbery”, and the
reason is clear why. There was no firearm. Frizzell and Hinson viewed the video in
which it is shown that the actor approached the Complainant, and the Complainant
ran away immediately. Complainant was not subjected to a gun being placed at her
head, as she had reported, and she was not subjected to a gun being held to her side,
as she testified. Two witnesses were aware of these facts, and their names were
known through their reports, and Counsel failed to subpoena them for trial.

And in the second instance Detective Frizzell is the person responsible for
filing what he referred to as “additional charges” against Applicant, and it was these
“additional charges” that resulted in the “aggravated” robbery being added.
Detective Frizzell interviewed Applicant after his arrest while he was in the custody
of the Tarrant County Jail. lt was after that interview, Wherein Applicant refused to
confess to the robbery, that Detective Frizzell decided to “add” the charge of
aggravated robbery. Detective Frizzell reported: “I met with Barrett in the jail to
discuss the case. (Barrett gave his version of what occurred which did not have him

confessing any involvement in the robbery. . .) ...It became obvious to me that the

20

defendant was going to stick With that story so l stopped the interview. I added a
charge of Aggravated Robbery to Devon Barrett because of the fact that the
driver of the vehicle who was wearing the same clothes as Barrett is the subject
seen on video committing the offense.” (Attached Report of Det. Fiizzell).

But there was more exculpatory evidence from police officers not the subject
of defense subpoena for the trial. Applicant was never identified by Complainant.
She had reported that the person who robbed her was right next to her, holding a gun
to her head or her side, whichever, but Complainant could not pick Applicant out of
a lineup. Detective Scesney showed the Complainant a photo lineup with
Applicant’s photo included in the array, but Complainant was unable to identify

Applicant as the robber. Counsel did not subpoena Detective Scesney for trial, either.

B. Argument.

lt is axiomatic that counsel is presumed to have prepared for trial, and
likewise, that this presumption is rebuttable. One instance of actionable ineffective
assistance was reviewed by the Supreme Court two years after the leading case on
the issue was decided, Strz`ckland v Washington, in 1984. ln 1986 the Court reviewed
Kimmelman v Morrz'son, supra. l\/lr. Kimmelman had`been convicted, in a trial, of
rape, and at trial he testified that the rape victim had never been in his apartment,

much less raped in his apartment. What his counsel had failed to do, however, was
21

to file a discovery motion for objects seized by the police at the time of the arrest.
Police had seized a bed sheet from Kimmelman’s bed, and it was the victim’s blood
stains on that bed sheet that caused the jury to convict. The Court determined that it
was ineffective assistance for Kimmelman’s cotmsel not to discover the blood
stained bed sheet, as that sheet had been illegally seized with a warrantless search of
Kimmelman’s apartment Applicant’s Counsel’s failings were analogous.

Counsel failed to review the detective’s reports, failed to learn that it was
“robbery”, not “aggravated robbery” that was charged initially, and`that charge was
predicated upon the detectives’ review of the 7-11 surveillance video revealing no
“firearm” possessed by Applicant. Counsel failed to subpoena the officer who
conducted the photo array in which Complainant was unable to identify Applicant,
a failing that is consistent with her running from her attacker long before he was in
close enough proximity to put a gun either her head, as she reported initially, or to
her side, as she reported later and testified to at trial.

Counsel is just not free to fail to successfully marshal all exculpatory evidence
in support of her theory of defense at trial. lt is clear, from Counsel’s closing and
the motion for directed verdict filed orally prior to her closing, that the trial defense
was that Complainant could not be believed, that there was no firearm to support a

conviction for “aggravated” robbery. Certainly, the testimony of Detectives Frizzell

22

and Hinson would have supported that defense theory, and the testimony of
Detective Scesney would have supported the theory that Complainant was never in
close proximity of the actor at the time of the incident. lt simply cannot be concluded
that Counsel’s failings were not ultimately prejudicial to Applicant’s defense, nor
that the outcome would not have differed had Counsel not failed in this manner.
Reasonably professional attorneys rendering reasonably effective assistance are not
permitted under the law to fail so completely in preparation of a case scheduled for
jury trial, especially when that jury trial is only occurring because the same Counsel
failed to discuss the terms of a plea bargain agreement that the defendant would most

certainly have accepted.

CONCLUSION AND PRAYER
lt is clear that Applicant did not receive the effective assistance of counsel.
Two plea offers were allowed to expire prior to the Applicant having a chance to
consider and accept them. Evidence that would have shown Applicant was guilty
only of a less serious offense was not investigated or used by his trial counsel. The
Applicant, after these events, received the maximum sentence Texas law allows for

his offense. At critical points in this trial, Counsel failed Applicant, and were

23

ineffective, as a matter of law, under the Sixth and Fourteenth Amendments to the
United States Constitution.

At trial, critical exculpatory evidence supporting the defense theory was
neither made available for presentation, but more importantly, was not presented to
the very jury Counsel was seeking to accept the reality that no aggravated robbery
was committed This type of unpreparedness is sufficient to overcome the legal
presumption that counsel prepared for trial as required by law.

WHEREFORE, Applicant prays that this Texas Court of Criminal Appeals
issues a writ of habeas corpus, to the end that the State of Texas is ORDERED to
respond to the instant application for habeas relief, to the end that habeas corpus
relief is GRANTED in all things, that the judgment is vacated, and that Applicant is
REMANDED to the District Court for further proceedings wherein Applicant is
permitted to accept the ten year plea agreement and be sentenced accordingly.
Applicant prays for any and all such other relief to which he may show himself

entitled, including general relief`.

Respectfully submitted,

tig%;@r

Clay S. Conrad u%Wi/W%'m

24

State Bar of Texas # 00795301
11767 Katy Freeway, Ste. 740
Houston, TX 77079
Tel: (281) 597-8818
Fax: (281) 597-8284
COUNSEL FOR APPLICANT

25

CERTIFICATE OF SERVICE

l hereby certify that a true and correct copy of the above Applicatz`on for
Postconvz`ctz`on Writ of Habeas Corpus Pursuant to Arti`cle 11.072 of the Texas Code
of Criminal Procedure was hereby mailed to the office of the Travis County

Attorney, 300 County Administration Building, 314 W. 11th Street, P.O. Box 1748,
Austin, TX 78767-1748.

Dated September&, 2015- d g@[a,Q

Clay S. Conrad

26

COUNTY OF HARRIS *
STATE OF TEXAS *
AFFIDAVIT OF DAVON PAUL BARRETT

BEFORE ME, the Undersigned Notary Public, appeared a person identified to me as Davon
Paul Barrett, who reported as follows:

“My name is Davon Paul Barrett. l am currently incarcerated at the H.H. Coffield Unit,
2661 FM 2054, Tennessee Colony, TX 75884. l am over 21 years of age and competent to write
this affidavit The facts herein related are true and correct and of my own personal knowledge

“l was arrested on or about January 13, 2012. On the second setting, a ten year plea bargain
offer Was made on my case. My lawyer told me about it in court, but never discussed with me of

the desirability of the plea offer. ln fact, [he never discussed it with me at all, just let me know it'_`

was there. l was indicted on February 17, 2012, and due to the indictment l was told the offer was
no longer available, lf my attorney had taken time to discuss this plea offer or the risks of going
to trial with me during the two weeks during which this offer was available, l would have accepted
that offer. By letting this offer expire before discussing it with me, l believe my lawyer cost me
the opportunity to accept it.

“Another ten year offer was made on or about July 30, 2012, but it was not discussed with
me at that time, lf my attorney had taken time to discuss this plea offer or the risks of going to trial
With me on that date, l would have accepted that offer. By letting this offer expire before discussing
it with me, l believe my lawyer cost me the opportunity to_accept it.

“l went to trial without my lawyer ever sitting down and discussing any plea offers with
me except in the most general terms. She was not available to answer my questions. She never
spoke to me outside of court, and spent very little time with me discussing the case in court. l do
not believe that my trial lawyers represented me properly.

“Because l never had a discussion with my lawyer about the terms or desirability of any
pleas offers the State made, l ended up going to and was sentenced to sixty years in prison. l
understand that l was found guilty, but l believe that when plea offers were made, l should have
been given the information to intelligently consider them.

“Further l sayeth not.”

    

D’avn Paul Barrett ' d

 

' ' 1 . iker
gang Gaye L Karr ,
!!o\=l¢¢x " 07120/2015 l'lotary P@olic in and for the State of Texas

SWORN AND SUBSCRIBED TO BEFORE l\/lE On .luly 13, 2015.
lowry Fublie, aba d Tml
cousinoneilec‘¢¢¢¢¢¢o¢¢.¢`¢

nino-0¢¢'\qocloccocel,\¢b¢
lyc¢mmluhn Expu-u- l éa(/{UO C/»/
_ - / - '

 

 

 

DEFENDANT’S REJECTION OF FINAL PLEA BARGAIN OFFER

 

 

 

'l`h_is plea bargain offer is available until the Status Conference is concluded l understand that no settlement offers will be
` made after this date The only disposition after this Conference will be by plea of guilty as charged or trial.

 

 

PROSECUTOR’S vCER'I`II*`ICA..TION OF TRIAL READINESS

 

 

v The merits of the case have been thoroughly reviewed Pretrial settlement negotiations have been
unsuccessful and the case is ready for trial.

 

STIPULATIONS

 

 

 

n The parties hereto agree to the following stipulations`:

 

17

 

 

W ' 17
'l`RIAL LENG'I`H AND DATE

The prosecutor and Defense Counsel represent that all pretrial motions and discovery have been completed and that all
required witnesses are available for trial. '

 

 

 

 

TRIAL CHECKLIST

TypeofTrial: D JuryTrial m TBC

Election ofPunishment: 5 Juiy n Court

Probation Eligible‘? ' n No l - tJ Yes

Prior Convictions Alleged? n RepeatOft`ender ct HabitualOft`ender
. VoirDire Questionnaire: ct Standard ' m Special
~ Number of Jurors Needed al Standard cl Special
»lnterpreterNeeded? r;i No n Yes

Special Needs? 4 z Cl No n Ct Yes

HEARINGS CARRIED WI'I`H TRIAL

0 ldentification ci Motion to Suppress m Confessions
n Motions in L.irnine ci Reputation ' 1:1 Evidence Adrnissibility
NUMBER OF WI'I`NESSES
Guilt/lnnocence: ' DA Defense
Punishment: DA _ Defense

Estirnated length of trial (in days)

 

TRIAL sETTiNG

 

 

 

The Juzy will be summoned on'.

 

Jury Questionnaires will be available on:

 

Trial Will commence on; at: a.m§/p.m.

 

 

 

 

ACCEPTANCE OF NOTICE AND HRl`VI TRIAL DATE

 

 

By our signatures below, counsel for all parties accept notice of the trial date and waive all matters preliminary to trial
except as ente - ~ on the record at the Status Conference. Defense Counsel and the ‘ . tant District Attorney confnm

   
 
 
 

  
     
 

    

o ey fendant 0

State Bar No. l § LD;§Z§D

 
 

Attorney '

UMQ

    

State Bar ' .

 

Defendant

'APPROVED:

 

Dafe George Gallagher, Presiding Judge
396‘“ Judicial ntsch court Tarrant county, rean

18

INCIDENT HISTORY.' DETAIL: LAW/GlZOlOOS€G

Initiate: 13:31:50 01/10/12
G0366/GP1200000922+

Entry: 13:34:01

OK

Dispatch: 13:35:34

Onscene: 13:39:25

Close:

Location: 2105 N HWY 360 SB

Call/Case Nbr:

Current Status: ONSCENE
Primary Unit: §§§
Jurisdiction: GP

Disposition:

,GP (SEVEN ELEVEN AT NE

GREEN OAKS)
Loc Comments:
DAREA:

Nl
Beat/Stn: 21

Current:
Map Page: 70

Type: ROB Final:

 

RD: 1205T Page: K Priority: EP ROBBERY
Page: HAZARD

PRIORS EDetail

13:34:01 ENTRY TEXT:BM PULLED A GUN GN HER,LS
YELLOWISH COLORED CAR '

13:34:01 E911 LOCATION:423CG NEXTEL WIRELESS,XX
\PHONE:214/416~6799 \COMP:MAPSCO
FW 7OH / TX0423C-3 \SRC:WPHZ
\LAT:32.7859389 LON:-97.0599389
\CONF: O% \UNCERT: 3FT
\PNUM:817/211-3849

13:34:01 PRIOR GP CHECK 01/05/12 @ 07:05:22 (40
MDRE)

13:34:33 SUPP TEXT:POSS HEADING SB ON 360,SUSP
SAXING THEY WENT TOWARDS ARKANSAS

13:35:06 UPDATE COMP:MAPSCO FW 7OH / TXO423C-3-~
>MDNICA

13:35:06 SUPP TEXT:SUSP 2 BMS STOLE PURSE,

_ \NAME:MCNICA
13:35:16 SUPP TEXT:FEMALE REFUSED EMS,CALLER HU

r~\ umtm-e1____a_\.r-\n_._.:.."rc1 1 r r\rr:\r'*.-..-l\'l\,f nnnnnn \\/fn=-¢~nn-o`l`\¥onlmrn'l 111-m

CALLING BACK

1/10/’).012

haw incident #201003 66

13:35:34
v13:35:34
13:35:34
13:36:07

13:36:29
13:36:29
13:36:33

13:36:41
13:36:41
13:36:50
13:36:50
13:36:50
13:37:03
13:37:03
13:37:18
13:37:32
13:37:55
13:38:15

13:38:35

13:38:46
13:38:46
13:39:25
13:39:31
13:40:29

13:41:40
13:42:15

13:43:01

ile://C:\Tiburon\GPraiNS l l LIVE\Cad\l\/iessage\l\/IessageDisplay03 .h1m

Page 2 of 9

DISP-ENR é§§ lg§

ID
ID
SUPP

BACK-ER
ID
SUPP

BACK"ER
ID
PREEMPT
REPLACE
ID
BACK-ER
ID

MISC
INSRVICE
MISC
SUPP

MISC

BacK-ER
ID
0NSCENE
sUPP
MISC

ONSCENE
MISC

MISC

453 (P224)NEW,GREGORY F.

124 (PlgO)BROWN,LESLIE J.
TEXT:COMPL IN A`WHI TOYO SCION,
CALLER ONLY SAW ONE HANDGUN,
.l_-?_§l§§

160 (P225)ANGUIANO,RAXMDND JR
TEXT:SUSP PULLED GUN TO HER HEAD

AND ASKED FOR THE MDNEY,SUSP GOT
INTO HER VEH

127 .
(PlBB)LEPAK,DENNIS J.
126

126 (PlOl)GARCIA,OSCAR

124

g§§, ROY oRR/wN cARRIER
TEXT:cALLER DIDNT GET ANYTHING
FURTHER oN sUsP vEH,No LP,No
DECALS on sTIcKERs,***sUsP vEH
LIGHT coLoRED YELLow PT cRUsIER***
.366 4, cALLING ARLINGTQN PD As
wELL

121 131

121 (Poav)szEMPRUcH,MITcH

§§§

TEXT:***$PANISH sPEAKING FEMALE***
5366 4, REQ c14o To BoLo sUsP INFo
To soUTH UNITS

;;;

g§§, HAVING To UsE TRANSLATQR, To
GET'DESC

g§§, coRREcTION --BEIGE PT cRUIsER

1110/2012

CASE REPORT

GRAND PRA|R|E POL|CE DEPARTMENT
GRAND PRAlRlE, TEXAS

cAsE sUr\/IMARY= _

The complainant in this offense is Monica Marquez. The defendant in this offense is Davon Barrett.

On January lO, 2012 at 1:34 pm, Ofticcr G. Ncw #224 and Ofl'icer O. Garcia #lOl, responded to a robbery that had
just occurred at the 7-ll Store, 2105 N. Hwy 360 #A, in which two black males stole a purse at gunpoint. With the
aide of a translator, the Spanish-speaking caller described the suspect‘s vehicle as gray, yellow or beige in color. On
arrival, Oflicer New met with Monica Marquez sitting in her white 2006 Toyota Scion alongside pump #2. Using a
translator, Oflicer New learned that one of the suspects was armed with a silver semi~automatic pistol. Ai’ter viewing
the security video, Acting Scrgeant R. Anguiano radioed the suspect's vehicle was a gray PT Cruiser type vehicle
with the driver as a black male wearing a tan / light color sweatshirt and the passenger wearing a black hooded
jacket.

Oflicer Garcia arrived attire store and interviewed Ms. Marquez. She advised that she had stopped at the 7-11 to get
gasoline and pulled at pump number #2. She went inside to pay for gasoline and food items and walked back to her
vehicle to pump the gas. As she was about to get into her car, she felt a blunt object thrust on her left ribcage. She
turned and saw a black male holding a silver semi-automatic pistol against her side. lrnmediately, she darted around
behind her car and rushed to the front of the store where she hid behind another customers car parked nearby.
l..ooking over the customers car, she saw a gray PT Cruiser-type vehicle exiting the parking lot, heading southbound
on S.H. 360. Marquez advised that her black Coach purse was stolen from underneath the driver's seat. The purse
contained her Texas driver's license, Well Fargo debit card, Wal-Mart debit card, $800 pesos and 3350-$400 in US
currency. A description was broadcast of the suspect information

Approximately l l minutes later Police Chief Dye and Assistant Chief'l'rask located a silver Chevrolet HHR with
temporary tag 13M4124 at the Shell station located at 3080 Mayticld getting gas. The subjects matched the physical
description provided by the complainant. The subject wearing black walked out of their view and the subject
wearing the light color clothing started to drive away. Chiet`Dye stopped the vehicle in the 2800 block of S. Hwy
360 and found that the driver, Davon Barrett, was operating the vehicle with a suspended license and Barrett was
subsequently arrested. Barrett had $258.00 in his possession at the time of his arrest. The subject wearing black was
not located.

Detectives A. Frizzell and T. Hinson responded to the location and reviewed the surveillance video and determined
that the suspect vehicle was actually a silver Chevrolet HHR. The driver ofthe vehicle is seen getting out and
approaching the complainant who turns and runs away. T he driver then reaches inside her car and returns to the
l-ll-lR. The passenger in the l-]]-IR gets out of the vehicle and is walking at the back of the car when the driver gets
the purse and starts back to the vehicle Both subjects get into the car and it leaves south on the 360 service road.

Ofiicer Wallis #165 went to the EZ_ Mart and checked the area where the HHR was getting gas and located the black
purse taken in the offense in a trash can near the gas pump where the vehicle was first observed by Chief Dye-

Ofr'rcers reviewed the video ii'om the Shcll and saw the vehicle pull up to the pumps with Barrett driving, The
subject in black is seen putting the purse in the trash can and walking away. Barrett puts gas in the vehicle and
drives away before being stopped.

Det. Frizzell returned to the station and had the complainant prepare a written statement about the incident in
Spunish. Frizzcll prepared a six picture photo lineup that contained a picture of Barrett. Frizzell gave the
complainant the lineup instruction sheet in Spanish and allowed her to read it. She did so and advised that she did
not have any questions Det. Scesney then showed the complainant the lineup but she was unable to identify Barrett
because she only saw him for a matter of seconds and ran,

Frizzell obtained the complainants purse from the property room and returned it to her. She advised that her Tx DL,
a Wal-Mart card, a Wells Fargo Card,. between $350 and $400 in U.S. currency, and 700 - 800 Mexican pesos were
missing from her purse,

Det. Frizzell then met with Barrett in the jail and read him the Miranda Waming and Barrett agreed to discuss the
case. During the interview, which was recorded, Barrett advised that he had started to FT. Worth to look for a job
but traffic was too bad on NB 360. He said that he turned around and came back and received a call from a subject
he knows as K-Ray or KT. He said that he stopped at the Windspn'nt Apartments at Arkansas and 360 and spoke
with K-Ray l KT who said that he had been out hitting links and needed a ride. l-Ie said that K-Ray f KT had a purse
in his pants. He said that K-Ray was wearing a light sweat shirt like the one he had on. Barrett said that he took him
to the Shell at 360 and Mayiield where K-Ray used a credit card at the pump to buy him gas and then walked away.
He said that he was stopped as he left the location. Frizzell asked him about his vehicle being on video at the time of
the offense and that it was only llrninutes later when he was seen at the EZ Mart. He said that K-Ray drives a
vehicle just like the one that he was driving. lt became obvious to Frizzell that the defendant was going to stick with
that story so he stopped the interview.

On January l l, 2012 Det. Hinson obtained a search warrant for Barrett's HHR. The warrant was executed and CSl
Katy Gildner took photographs of the vehicie. She processed the passenger side of the vehicle for finger prints in an
effort to identify the other subject that walked away from the vehicle. A search of the vehicle was conducted and
several documents were location with different names from the owner and the defendant None of those documents
were related to this case but were seized to see if they belong to other victims. CSI Katy Gildner located partial
prints on the passenger door that were collected.

Det. Frizzell and Det. Hinson went to the 7-11 and obtained a copy of the video of the offense.

On January 12, 2012 Det. Frizzell met with Penny Banks at EZ Mart and obtained a copy of the video ii'om that
location.

Det. Frizzell prepared this case_and filed it with the T.C.D.A. for prosecution while the defendant was in custody.

..~'\

12'-922 §`i“r'i'i`""“°
§rand Prairie Police Department

 

Repmed care
1525 Arka.nsas La_.ne 01/10/2012
Police Department
Naiure otcan
RROB
Oftieer
Grand Pra`.irie , TX 75052 BOVINO , RAFAEL
(9"12} 237-8790

    
 

(972) 23'7- 8744

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

    
  

 

v ' Repotted Date Repoer '_lime
Grand Prairie Police Department 01 / 10/ 2012 22 :11
cAo can No _ status mature er can
120100366 ARRE_ST ROBBERY
chation ` city zE»cEde Rep oust
2105. N HWI 360 SB Grand Pra.irie "1’5050 1205T
Area Beat From D_ate Frr)_m Time Ott"ieer
`N`l_ 21_00 01/10/2012 13.:31 casa/BQVINQ,RAFAEL _ _ -
A_ssignmerr: Ent_ened by Ass_lg_nrne¢_'tt RMS Transfef P¢t:p Tmns $w£
SUPPORT - DE_TENTI.ON C358 SUPP`ORT - DETENTION SuccesS-ful Suc¢éssful
Apm>vino Offiver Appmvai ome -
C2_"15 01/10/2012

 

  

`Narrative ' ’ ~ ~ ' ‘ ` ` '
A_dd Additiona| Chargejs) of: A§§ ROBBERY 29. 03 F1, AlP BARRETl', DAVON
DO R.BOV|NO 0358

Narrative: (REQU|RED|

ln the County of: DALLAS

O'n 01110/2012 at about 1815 hours, Det. Frizze|l dropped off the attidavit to add a new charge to AIP Barrett,
Davon. Charge was added nothing turther.

 

 

Report Otftcer Printed At
c358/BOVINO,RAFAEL 11/30/2012 15:09 Page 1 of 1

 

 

 

 

//'.`)2014 WL 2538803 (Tex. App. -

Fort Wort.h Jun. 5, 2014, pet. ret`d) (not designated for publication)

. _ _ '-el' .
' K~/

 

/l

rr. APPLicANT’s ALLEGATIONS

Applicant alleges his confinement is illegal because (l) he received ineffective '
assistance of counsel during the plea process (Ground One) and (2) he received
ineffective assistance of counsel during trial (Grounds Two, Three, and Four). See

Application, p. 6-12.

l]I. NECESSI'I'Y FOR AN EVIDENTIARY HEARING & EXPANSION OF
THE RECORD

There is no need for an expansion of the record. Applicant’s application can

be resolved based on the record before this Court. Applicant need NOT be brought

back to Tarrant County for a hearing.

IV. ARGUMENT AND AUTHORITIES
A. Applicable Law

ln a habeas corpus proceeding, the burden of proof is on the applicant Ex
parte Rain.s, 555 S.W.2d 478, 481 (Tex. Crim. App. 1977). An applicant “rnust
prove by a preponderance of the`evidence that the error contributed to his conviction
or punishmen .” Ex parte Williams, 65 S.W.3d 656, 658 (Tex. Crim. App. 2001). ln
order to prevail, the applicant must present facts that, if true, would entitle him to the
relief requested Ex parte Maldonado, 688 S.W.2d ll4, 116 (Tex. Crim. App. 1985).

Relief may be denied if the applicant states only conclusions, and not specific facts.

- "" 4..

Ex parte McPherson, 32 S.W.3d 860, 861 (Tex. Crim. App. 2000). In addition, an
applieant’s sworn allegations alone are not sufficient to prove his claims Ex parte

Emp@/, 757 s.W.zd 771, 775 ('rex. crim. App. 1988).

B. Applicant’s application for writ of habeas corpus should be DISMISSED
for non-compliance.

Rule 73.1 has very specinc requirements for a compliant application for writ
of habeas corpus. First,

(c) Contents. The applicant or petitioner must provide all information

required by the form. The form must include all grounds for relief and

set forth in summary fashion the facts supporting each ground. Any

ground not raised on the form will not be considered Legal citations

and arguments may be made in a separate memorandum. The form

must be computer-generated, typewritten, or leginy handwritten
Tex. R. App. P. 73.1(0). Here, Applicant has failed to “set forth in summary fashion
the facts supporting each groun ” on the application. See Application, p. 6-12.
Therefore, the application is non-compliant

Applicant’s application for Writ of habeas corpus should be DISMISSED

FOR NON-COlVIPLIANCE.

V. CONCLUSION
Wherefore, premises considered, the State prays that this Court recommend
that Applicant’s application for writ of habeas corpus be DISMISSED FOR NON-
COlV[PLIANCE.
Respectfully submitted,
SHAREN WILSON

Criminal District Attorney
Tarrant County _

 

;tndréa Jacobs, Assistant
Criminal District Attorney
State Bar No. 24037596
401 West Bellcnap

Fort Worth, TX 76196-0201
Phone: 817/884-1687
Facsimile: 817/884~1672

CERTIFICATE OF SERVICE
A true copy of the above has been mailed to Applicant, Mr. Davon Paul
Barrett, by and through his attorney of record, Hon. Clay S. Conrad, at 11767 Katy
Freeway, Ste. 740, Houston, Texas 77079 on the _lol_/n`d;y of October, 2015.

M/_\_
/

Andréa Jacobs

 

CERTIFICATE OF COMPLIANCE
The total number of words in this State’s Response is 941 words as determined

by the word count feature of Microsofc Oflice Word 2010.

/\/*
Andréa Jacobs

NO. C-396-010599-1266858-A

Ex PARTE ' § rN THE 396“‘ JUI)ICIAL
§
§ DrsTRIc'r count or
§
DAvoN PAUL BARRETT § TARRANT coUNrY, rx
oru)ER

The application for writ of habeas corpus of DAVON PAUL BARRETT
(“Applicant”) does not “set forth in summary fashion the facts supporting each
ground.” Therefore, this Court recommends that Applicant’s application be
DISMISSED FOR NON-COMPL!ANCE because Applicant’s application fails to
comply with rean ames of Appellate Procedure Rule 73.1.

The Court further orders and directs:

l. The Clerk of this Court to file these findings and transmit them along
with the Writ Transcript to the Clerk of the Court of Criminal Appeals as required by
law.

2. The Clerk of this Court to furnish a copy of the Court's findings to
Applicant, Mr. Davon Paul Barrett, by and through his attorney of record, Hon. Clay
S. Conrad, at 11767 Katy Freeway, Ste. 740, Houston, Texas 77079, and to the post~
conviction section of the Criminal District Attomey's Office.

SIGNED AND ENTERED this day of , 2015.

 

 

IU`DGE PRESID[NG

eat

l

No_ C-396-010599-126`6858-A

EX PARTE }{ IN THE 396TH JUDICIAL
}{ DISTRICT COURT or
DAVON PAUL BARRETT }{ TARRANT COUNTY, TX.

DAVON PAUL BARRETT'S REPLY TO THE
STATE'S MOTION TO DISMISS
TO: THE HONORABLE JUDGE OF SAlD COURT
DAVON PAUL BARRETT, Applicant, by and through his counsel of record,

enters this his reply to the State's motion to dismiss the instant habeas corpus

application7 and in support of such reply counsel would show:

l. The State has understated Applicant’s allegations in an attempt to
present as de minimus the nature of this habeas action There are no "general"
allegations asserting ineffective assistance of counsel The truth of the allegations is
that this Applicant, proceeded to trial when his counsel failed to advise Applicant of
a ten year confinement plea bargain not once but twice, a plea bargainthat Applicant
would have accepted The reality of this Applicant is that he had been in trouble With
the law on numerous prior occasions7 and each and every time he had been subjected

to the judicial process in his prior cases he had pleaded guilty each and every time

2

without exception The plea bargain was ten years. The sentence after the jury trial
and conviction was SIXTY YEARS. The ineffective assistance allegations are

anything but de minimus.

2. Additionally, the State has chosen a path calculated to misdirect this
Court's attention from the significance of the additional ineffective assistance claims
Trial counsel failed to investigate, and this is not a common or ordinary or run of the
mill claim made by a prisoner. Applicant was convicted of aggravated robbery by
using a firearm The crime was videotaped at the location where the crime occurred,
and the videotape reveals there was no firearm used or exhibited in the commission
of this crime. The sentence for "robbery" is up to twenty (20) years in prison lf
Applicant was guilty of any crime he was guilty of "robbery", not "aggravated
robbery", and he is currently sentenced to a sentence that is FORTY YEARS
GREATER than the sentence he could have been imposed had he been found guilty
of robbery. Trial counsel failed completely to raise this evidentiary matter in the
trial7 and as a result the jury was permitted to find the Applicant guilty of aggravated

robbery.

3. Unfortunately, the State is attempting to minimize the sufficiency of the
habeas claims in this case. This is not a frivolous pleading, and if it was, the State

would have freely demonstrated the frivolous nature of the claims made in response

3
II.

l. In a habeas corpus proceeding, as the State has argued, the burden of
proof is on the Applicant. Ex Parte Ral`nes, 555 S.W.2d 478, 481 (Tex. Cr. App.
1977). Applicant has accepted this burden, and Applicant has met that burden At
present the burden is to present a prima facie case for granting habeas corpus relief,
that is, to present facts and argument that, if true, would be sufficient to warrant the
granting of relief. Applicant has met that burden, and the Court is aware of this from
the record before the Court. The form application memorandum of law in support
and exhibits are before the Court, and though properly served with such papers7 the
State has made no claim that the filing is insufficient to establish a prima facie case

for granting habeas relief.

2. The State has argued that Applicant must show that the error of his
counsel contributed to his conviction or punishment Ex Parte Willlams, 65 S.W.3d
656, 658 (Tex. Cr. App. 2001). Again, the error asserted by Applicant goes directly
to an effect on both the conviction and sentence Counsel failed to note and argue
_ that the Applicant, if guilty at all, was not guilty of aggravated robbery, but robbery,’
and his sentence is 50 years beyond what he could have pleaded guilty for, and 40
years beyond the maximum sentence for robbery. Again, Applicant has met the legal

burden the State asserts must be met.

4

3. The State has argued that Applicant must show facts which if true
would entitle him to relief Ex Parte Maldonado, 688 S.W.2d 114, 116 (Tex. Cr.
App. 1985). This issue has already been addressed What is interesting is that the
State has yet to claim that the Applicant’s claims are insufficient, if true7 to warrant

granting habeas relief

4. The State argues relief can be denied if Applicant states only
conclusions and not specific facts_ Ex Parte McPherson, 32 S.W.3d 8607 861 (Tex.
Crim. App. 2000), but of course, the State fails to claim that Applicant’s allegations
are only conclusory and not specific Applicant’s allegations are supported with
clear and specific detail, reaching valid conclusions vis a vis the law, and this Court

can glean this reality from the pleadings in front of the Court.

5. Finally, the State concludes that an applicant's sworn allegations alone
are insufficient to prove the claims Ex Parz‘e Empey, 757 S.@.Zd 771, 775 (Tex. Cr.
App. 1988). Of course, this too is inapplicable to Applicant’s claims because those
claims are supported by Court documents evidencing the open ten year plea deal,

and a videotape of the crime scene evidencing that no firearm was used or exhibited

The conclusion is empirical What is before the Court is sufficient to warrant the

granting of habeas relief

5
III.

1, The sole grounds for seeking dismissal is premised on the State's claim,
again erroneous, that the form that was used did not comply with the rules. The
original form did make reference to the memorandum in support of the application.
However, this oversight has been corrected, and it was corrected on the very day the
State filed the motion to dismiss. ()n Monday, October 19, 2015 the State moved
dismissal for failure to comply with the rules. On Monday, October 19, 2015,
Applicant’s counsel mailed to this Court a "supplemen " to the form originally filed
in the case, along with the memorandum in support and the exhibits in support. So,
the defect in filing alleged by the State was corrected even before the motion to

dismiss was filed

2. What is missing in the State's reference to Rule 7 3.1 is that the sole
remedy for noncompliance with the rule results in dismissal Dismissal does not
exist in the rule as the remedy for violation of the rule. Additionally, there is nothing
in the rule that prohibits an Applicant from supplying the necessary information in
the form, handwritten typewritten or computer-generated, in a supplement The
point is that before this Court considers the motion to dismiss there will be before

the Court a form with all claims and a review of the essential facts in support of such

6

claims. The cure of deficiency has already occurred, and this Court has before it all

that the law requires to consider the grounds not initially raised in the form itself.

3. All the facts, and all the grounds for relief, were incorporated by
reference in the memorandum. What the State is arguing, essentially, is that there is
no answer to the facts and grounds asserted, but the prisoner who has suffered
ineffective assistance of counsel, and is serving 50 more years than he could have
pled to, and 40 more years than the actual crime for which he should have been
convicted, must languish in prison because a clerk working for his lawyer failed to
hand write what had already been computer generated in a legally sufficient
memorandum supporting the granting of habeas relief lt strains credulity for this

Court to believe that the Constitution should be ignored on such petty argument
IV.

WHEREFORE, Applicant prays this Court denies the State's motion to
dismiss, to the end that the State is ORDERED to answer the application for habeas
corpus relief, to the end that this Court determines whether an evidentiary hearing
must be conducted, or whether these issues can be decided without a hearing
Applicant prays for any and all such other relief to which he may show himself

entitled, including general relief.

 

Respectf , ll submitted,

  

Clay Conr d

LOGNEY & CONRAD

11767 Katy Freeway, Suite 740
Houston, Texas 77079
281-597-8818

COUNSEL FOR APPLICANT

CERTIFICATE OF SERVICE

l, Clay Conrad, certify that a true and correct copy of this document was duly
served upon Andrea Jacobs, Assistant District Attorney, 401 West Belknap, Fort
Worth, Texas 76196-0201, via regular mail, on October 23, 2015.

/@M QMQ

Clay Conrad, Wéounsel for Applicant

CS

icy `l'f\l o%r£T

well deec@~ol … o\jQJe\/\ par @d@»:§` ”Dov,;\§~t;i\i \\)n`zil l\ S'KS»Q/'l_*€\r

it,;;©" ear ref n…:,\a\+i§@fex 93 admin
le,§l \pa'f' been cla/un fran miami M net
twa eda ab;lile?/ fe altse\m ` oenth edf io\},il ev‘<>lu;“l'j;$:
M§i£b_'i§f£_€md&m_m §LM/ow; mo rpari~\ `

\
FACTS SUPPORTING GROUND THREE:

Applica@cr dear Cl»wéa$l omc-til e§ji~<>_\v@lwl‘ neede
bleed-§ Ca~\ol l\v:Jl@)s(OcWL/w\n')l.-\,<>//\ K\F Q,i/Qi/\ \Ji\)r\

impaiva rn(r\ GY\ QSSQN'liO~Q Q!Qn~@»jl::/\f’[»
' 0

empirica@ &\Q,Q@M, Ur/twj&

     
 

10

GROUND FOUR:

/\` \;Q Q$3\§*imr\u,:§§p §Q¢‘/'\gq\" § OM§L[/Ar\j@m_mi`°\
Wij HQ (R <>.Q …\)Qy+~jo¢wy\ A)m»\-Swfvf`
ibmva YO(QIQMM V\Af H/\»§&vvge r\) Qf §wYYOQ/\Q\

FLA!§:T SU§§O§';IKYQGROWD:(;/UE O(Qj(bv` q

/lLk vava wm €r§f '“<4‘9§1~¢§@ »-~4_- ,..._.__.....,_.._.. .,,.,..v ..-._,_ ,

¢__ 7 7 ` .7 DavoM‘-[Ba,rvc'¢¢ y . 7 E‘

  
  
  
 

1

' l Completeites‘iZ and3.

     

 
 

 

 

 

 

 

 

 

10 05 Wear‘h€r¢`ovo( S+.
E°V“”' thh, 73< valero

l Print your name and address on the " " ..:` 0 d 95 w l
\ reverse - " ' \
1l so that we can return the card to you. x » :(§'W §§ / § ;:;:;SS 99 il
l Artaeh this card re the back er the 9 ` ` ' ` 4 j 1

mail . Receiv ted N »- `
l or on the front if space permits. piece’ y (;nq ame) ' ` ' Hf De“very i
1 1.A111c1e Acid ed '
; rees to: D.1s delivery address dirfe m itemi'(/El ’ Yes »i
1 rcw/ya m 'f_ 60 b l s_h, dr C{[e ne lfYES, enter deli\TerM ress sstbelow Nq
l
l
l

1

 

 

 

 

 

 

 

d .Service T e ' "’ ‘
1 111111111111 11111111111111111111111111111 s
l Ei Adult Signature Restricted Delivery g R;giste;:d Mal\ gm l
, esso 9403 0413 5163 27023 E'°e"j"°""'@'® Deiv‘"y a` meal
l L'.l ng:il'lt:§dxl:/|Sil lFle'strir:.ted Deiivery . El §§eturn Recelpi: for `
2 Amcle Numb e ivery erchandise
7 n 1 5 er\»](‘rransfgr from gen/im /QthL _ _ _ _i;i 7Coli7ect on Delivery Restn`cted Deiivery n Signature Conflfmafion"‘
b \_* n n m n -P cl 3 1 5 5 5 :5 iMai El Signature Confirmatron
i_rMeii_ neerricred Deirvery, 1 § ;Reisvicted Deiiver'y \

 

 

1_~P3 Form 381 1, April 2015 PSN 7530-02»000-9053 § ` ' Demesrie nerum 1=1 1 '
, l _ ece p"t 1‘

3//011/11113/1111/19_'191:’50

TARRANT couRw?/_'STXA cLERK
' NUV l il 2913
NO. C-396-010599-1266858-A
_ 1131 /.7